Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 1 of 77




                   EXHIBIT “1”
               Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 2 of 77


Skip To MainContent
                        Search
Civil Court Case Information - Case History

                                                           Case Information
Case Number:      CV2019-005964               Judge:      Mahoney, Margaret
File Date:        4/2/2019                    Location:   Downtown
Case Type:        Civil

                                                           Party Information
Party Name                                                         Relationship   Sex      Attorney
Meredith Tallis                                                    Plaintiff      Female   Robert Mosier
Roger West                                                         Plaintiff      Male     Robert Mosier
Pfizer Inc                                                         Defendant               Pro Per
Pharmacia Corporation                                              Defendant               Pro Per
Parke Davis & Co                                                   Defendant               Pro Per
Warner Lambert Company                                             Defendant               Pro Per
Warner Lambert Company L L C                                       Defendant               Pro Per
McKesson Specialty Arizona Inc                                     Defendant               Stephen Oertle


                                                           Case Documents
Filing Date         Description                                                     Docket Date Filing Party
4/29/2019           ORD - Order                                                     4/29/2019
NOTE: ORDER GRANTING DEFENDANT MCKESSON SPECIALTY ARIZONA INC.’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
FILE ANSWER OR OTHER RESPONSIVE PLEADING
4/24/2019           CAN - Credit Memo Appearance Fee Paid                           4/29/2019
NOTE: Credit Memo/Appearance Fee Paid
4/19/2019           NAR - Notice Of Appearance                                      4/23/2019
NOTE: Notice of Appearance of Stephen E Oertle
4/19/2019           MOT - Motion                                                    4/23/2019
NOTE: Unopposed Motion for Extension of Time to Answer or Other Responsive Pleading
4/3/2019            SUM - Summons                                                   4/5/2019
4/3/2019            AFS - Affidavit Of Service                                      4/8/2019
NOTE: MCKESSON SPECIALTY ARIZONA INC
4/2/2019            NJT - Not Demand For Jury Trials                                4/3/2019
4/2/2019            CSH - Coversheet                                                4/3/2019
4/2/2019            CCN - Cert Arbitration - Not Subject                            4/3/2019
4/2/2019            COM - Complaint                                                 4/3/2019

                                                            Case Calendar
There are no calendar events on file

                                                              Judgments
There are no judgments on file
        Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 3 of 77

                                                                                    'CLERK C TliE
Person Filing: Robert A. Mosier                                                     SUPERiCi            •
Address (if not protectedr 16755 Von Karman Ave., Suite 200                           C E !YE D CCt3 #1
city, State, Zip Code: Irvine,. CA 92606                                         DOCUMENT fit Pt) SITORY
Telephone: 516-741-5600                                                                        PAtt
Email Address: rmosiser@thesandersfirm.com                                        -19 APR -3               ;t:Eerl:'s
Lawyer's Bar Number: 023375
Representing   0   Self, without a Lawyer or     3   Attorney for El Plaintiff     OR ❑ Defendant:3Y C. O'NEILL,        L.


                              SUPERIOR COURT OF ARIZONA
                                 IN MARICOPA COUNTY

  Meredith Tanis; Roger West                                                Case No.:
                                                                                          CV 2019-005964
 Name of Plaintiff
                                                                                 SUMMONS
And
 PFIZER INC., et al.
Name of Defendant                                                                      D onosINAL
    WARNING: This is an official document from the court that affects your rights. Read this carefully.
                         If you do not understand It, contact a lawyer for help.



FROM THE STATE OF ARIZONA TO: McKesson Specialty Arizona, Inc.
                                                             Name of Defendant

 1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers are served on you
    with this "Summons'.
 2. If you do not want a judgment or order taken against you without your input, you must file an
    "Answer" or a "Response" in writing with the court, and pay the filing fee. If you do not file an
    "Answer" or "Response" the other party may be given the relief requested in his/her Petition or
    Complaint. To file your "Answer" or "Response" take, or send, the "Answer" or "Response" to the:

          •    Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona 85003-
               2205 OR
          •    Office of the Clerk of the Superior Court, 18380 North 40th Street, Phoenix, Arizona 85032 OR
          •    Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona 85210-6201
               OR
          •    Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise, Arizona, 85374.
      Mail a copy of your "Response" or "Answer" to the other party at the address listed on the top of
      this Summons.


© Superior Court of Arizona in Maricopa County                                                        CV11f 010119
  ALL RIGHTS RESERVED                                  Page 1 of 2
        Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 4 of 77
                                                                                  Case Number:

3. If this "Summons" and the other court papers were served on you by a registered process server or
   the Sheriff, within the State of Arizona, your "Response" or "Answer" must be filed within TWENTY
   (20) CALENDAR DAYS from the date you were served, not counting the day you were served. If
   this "Summons" and the other papers were served on you by a registered process server or the
   Sheriff outside the State of Arizona, your Response must be filed within THIRTY (30) CALENDAR
   DAYS from the date you were served, not counting the day you were served. Service by a
   registered process server or the Sheriff is complete when made. Service by Publication is complete
   thirty (30) days after the date of the first publication.
4. You can get a copy of the court papers filed in this case from the Petitioner at the address listed at
   the top of the preceding page, from the Clerk of the Superior Court's Customer Service Center at:

         •    601 West Jackson, Phoenix, Arizona 85003
         •    18380 North 40th Street, Phoenix, Arizona 85032
         •    222 East Javelins Avenue, Mesa, Arizona 85210
         •    14264 West Tierra Buena Lane, Surprise, Arizona 85374.

5. Requests for reasonable accommodation for persons with disabilities must be made to the division
   assigned to the case by the party needing accommodation or his/her counsel at least three (3) judicial
   days in advance of a scheduled proceeding.

6. Requests for an interpreter for persons with limited English proficiency must be made to the division
   assigned to the case by the party needing the Interpreter and/or translator or his/her counsel at least
   ten (10) Judicial days in advance of a scheduled court proceeding.




                                                                        JEFF FINE, MIRK
SIGNED AND SEALED this date              APR 02 2019
                                                        CLERK OF SUPERIOR COURT                 our - ,a4v1,




                                                          A. Hatch
                                                        Deputy Clerk
                                                               IT you would like legal advice
                                                                                              from a lawyer,
                                                                   contact the Lawyer Referral Service
                                                                                                        at
                                                                               602-257-4434
                                                                                    Or
                                                                       www.maricopalawyers.org
                                                                          Sponsored by the
                                                                   Maricopa County Bar Association




© Superior Court of Arizona in Maricopa County                                               CV11f 010119
  ALL RIGHTS RESERVED                            Page 2 of 2
               Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page       5 ofFINE
                                                                          JEFF    77
                                                              Clerk of the SurTrior Court
                                                                     BY Ashley Hatch, Deputy •
                                                                  Date 04/02/2019 Time 11:14:39
1     Robert A. Mosier                                       Description                    Amount
      Arizona Bar No. 023375                                 --------- CASE# 6V2019-005964
2     rmosier@thesandersfirm.com                             CIVIL NEW COMPLAINT            333.00
      SANDERS PHILLIPS GROSSMAN
3     16755 Von Karman Ave., Suite 200                       TOTAL AMOUNT                   333.00
      Irvine, California 92630                                           Receipt 27132962
4     Telephone: 949.233.7002
      Facsimile: 888.307.7697
5
      Connor G. Sheehan*
6     Texas Bar No. 24046827
      csheehan@dunnsheehan.com
7     Dunn Sheehan LLP
      3400 Carlisle Street, Suite 200
8     Dallas, Texas 75204
      Phone: 214.866.0077
9     Fax: 214.866.0070
      *pro hac vice application forthcoming
10
11    ATTORNEYS FOR PLAINTIFFS
12
13
                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
14
                                  FOR THE COUNTY OF MARICOPA
15
16                                                    CASE NO.:
      MEREDITH TALLIS; ROGER WEST
17    Plaintiffs,                                                  CV 2019-005964
18    VS.                                             COMPLAINT FOR DAMAGES
19                                                )
      PFIZER, INC., PHARMACIA
                                                  )
20    CORPORATION, PARKE, DAVIS & CO.,
                                                  )
      WARNER LAMBERT COMPANY,
21    WARNER LAMBERT COMPANY, LLC,                )
      MCKESSON SPECIALTY ARIZONA, INC.            )
22                                                )
      Defendants.
23                                                )
                                                  )
24
25
26
27
 28


                                                         I
                                                                              FM? WRY TI11Al
                      PLAINTIFF'' (DUPLA INT FOR 1)4414 CFR ANI) 1)FM'AlVI)
             Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 6 of 77


1           PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
2           Plaintiffs MEREDITH TALLIS and ROGER WEST ("Plaintiffs") file this Complaint against
3    Defendants PFIZER, INC. ("Pfizer"), PHARMACIA CORPORATION ("Pharmacia"), PARKE,
4    DAVIS & CO. ("Parke Davis"), WARNER LAMBERT COMPANY ("Warner Lambert"), WARNER
 5   LAMBERT COMPANY, LLC ("Warner LLC") and MCKESSON SPECIATLY ARIZONA, INC.
6    ("McKesson") (collectively, "Defendants").
 7
     I.     NATURE OF THE ACTION
8
            1.      This is a product liability action to recover damages for the catastrophic and irreparable
9
     injuries sustained by Plaintiffs. Following their ingestion of Defendants' blockbuster anti-epileptic drug
10
     Dilantin, Plaintiffs suffered severe and permanent cerebellar atrophy reactions that were the direct and
11
     proximate result of Defendants' wrongful conduct in connection with the design, manufacture, labeling,
12
     sale, development, testing, marketing, advertising, promotion, and/or distribution of Dilantin.
13
     II.    PARTIES
14
            2.      Plaintiff Meredith Tallis is a citizen and resident of Tucson, Arizona.
15
            3.      Plaintiff Roger West is a citizen and resident of Sierra Vista, Arizona.
16
17          4.      Defendant Pfizer is a Delaware corporation with its principal place of business at 235

18   East 42nd Street, New York, New York 10017.

19          5.      Defendant Pharmacia is a Delaware corporation with its principal place of business

20   located at 100 Route 206 North Peapack, New Jersey 07977.

21          6.      Defendant Parke Davis has its principal place of business at 235 East 42nd Street, New
22   York, New York 10017.
23           7.     Defendant Warner Lambert is a Delaware corporation with its principal place of business
24   at 235 East 42nd Street, New York, New York 10017.
25           8.     Defendant Warner LLC is Delaware limited liability company with its principal place of
26   business at 235 East 42nd Street, New York, New York 10017.
27
             9.     Defendant McKesson Specialty Arizona, Inc. ("McKesson") is Delaware corporation
28
     with its principal place of business in Maricopa County located at 4343 N. Scottsdale Road # 370,

                                                            2
                                                              DFMANT1 MA HMV TAbli
                      PrAMITIFFIN ('nmPtAINT MR MAMA crc ANT)
               Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 7 of 77



1    Scottsdale, AZ, 85251-3347. At all relevant times, McKesson was in the business of labeling, selling,
2    marketing, packaging, re-packaging and/or distributing Dilantin, including, on information and belief,
3    the Dilantin used by Plaintiffs.
4              10.   At all times herein mentioned, McKesson was a distributor of Pfizer and Parke-Davis'
5    pharmaceutical products, including Dilantin (phenytoin). At all times herein mentioned, McKesson
6
     provided distribution and related services to pharmaceutical companies such as Pfizer and Parke-Davis
7
     regarding their Dilantin products.
8
               11.   McKesson's Drug Product Catalog confirms that McKesson distributes Pfizer's various
9
     Dilantin products throughout the State of Arizona.
10
               12.   Upon information and belief, McKesson distributed the Dilantin (phenytoin) that
11
     Plaintiffs ingested during the relevant years.
12
               13.   At all times material, McKesson conducted regular and sustained business in Arizona by
13
     selling and/or distributing its products and services, including Dilantin, in Arizona.
14
               14.    Upon information and belief, Defendants acted together to design, sell, advertise, label,
15
16   manufacture and/or distribute Dilantin products, with full knowledge of its dangerous and defective

17   nature.

18   Ill.      JURISDICTION AND VENUE

19             15.    This Court has jurisdiction over this action and may exercise jurisdiction over Defendants

20   because they have sufficient minimum contacts in Arizona and intentionally avail themselves of the
21   markets within Arizona through the promotion, sale, testing, development, marketing, labeling and
22   distribution of their products in Arizona, thus rendering the exercise of jurisdiction by this Court proper
23   and necessary.
24             16.    Each Defendant purposely availed itself to Arizona's laws, protections and markets.
25
     Each Defendant is licensed to conduct and/or is systematically and continuously conducting business in
26
     the State of Arizona, including, but not limited to, marketing, advertising, selling, and distributing drugs
27
     including Dilantin to residents of Arizona, including the Plaintiffs herein.
28


                                                                3

                       Pr AMITIFFW ramp,     411%17' FOR 1)4 MAICF.V 41111)11F41411,11) FOR 11712V T111.41.
             Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 8 of 77



1           17.     As a result of each Defendant's marketing, advertising, selling, testing, development,
2    labeling and distribution of Dilantin to residents of Arizona, the Plaintiffs herein were prescribed and
3    ingested Dilantin, and were seriously injured as a result.
4           18.     Venue is proper in this judicial district because a substantial part of the events or
5    omissions giving rise to the claim occurred in this judicial district including, but not limited to, the
6
     marketing, advertising, selling, distribution, prescribing and ingestion of Defendants' drug; Defendants
 7
     regularly and systematically conduct business in this judicial district including, without limitation, the
8
     transactions at issue in this action. Venue is also proper in this judicial district because Plaintiffs' claims
 9
     arose from events taking place within this judicial district, were prescribed Defendants' drug in this
10
     judicial district and Defendant McKesson's principal place of business is in this judicial district.
11
     IV.     FACTUAL BACKGROUND
12
     A.      Overview of the Case
13
             19.     Dilantin (phenytoin) is an anti-seizure medication that has been designed, developed,
14
     manufactured, advertised, and distributed by Defendants and/or their predecessors since 1939. Since
15
16   that time, the global epilepsy market has emerged as a multi-billion dollar enterprise for pharmaceutical

17   companies. In the last few years alone, Defendants have reaped hundreds of millions of dollars in sales

18   from their blockbuster drug. Across the decades following product launch, Defendants have sold

19   billions of dollars of Dilantin throughout the world.'

20           20.     Cerebellar atrophy is an undeniably severe and permanent side effect of Dilantin. It is the
21   process in which neurons in the cerebellum — the area of the brain that controls coordination, balance,
22   speech, cognition and emotions — deteriorate and die leading to shrinking of the cerebellum and,
23   subsequently, to irreversible and catastrophic balance, speech, memory deficits and potential death.
24   Despite 70 years of scientific literature, adverse event reports, and safety signals clearly identifying
25
26
27
28     From 1939 through 1976, Defendants retained 95% of the market share of epilepsy drugs sold in the U.S. From
     1976 through 1999, Dilantin Kapseals was the only drug approved by the FDA as extended release phenytoin
     sodium capsules.

                                                              4

                                     rnAwr AINT FOP n4 &LI CAN AND IWMANII FOR MIRY TRIAI
             Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 9 of 77



1    Dilantin as a primary cause of cerebellar atrophy, Defendants chose not to include any reference to
2    cerebellar atrophy in its U.S. Dilantin label until June 2016.2
3    B.      Mechanism of Injury
4            21.     Cerebellar atrophy is a devastating disease that impacts motor function, coordination,
5    memory and ability to speak. The most characteristic symptom of cerebellar atrophy is a wide-based,
6
     unsteady, lurching walk, often accompanied by a back and forth tremor in the trunk of the body. Other
7
     symptoms include difficulty speaking and swallowing; slow, unsteady and jerky movement of the arms
8
     or legs; slowed and slurred speech, and nystagmus. There is no cure for Dilantin-induced cerebellar
9
     atrophy.
10
             22.     Dilantin (phenytoin) causes cerebellar atrophy. In particular, Dilantin causes pathologic
11
     alterations, loss of Purkinje cells, Bergmann gliosis, and granule cell damage with shrinkage of
12
     cerebellar white matter through the secondary degeneration of axons. Dilantin decreases glutamic acid
13
     and increases gammaaminobutyric acid (GABA) concentration in the brain. GABA is a major
14
     neurotransmitter in the cerebellum and is the pathway through which Dilantin controls the spread of
15
16   seizures.

17           23.     Repeated doses of Dilantin at pathologic levels can overstimulate Purkinje cells, resulting

18   in their death. Dilantin-related damage of Purkinje cell axons is initiated by an intrinsic ability of these

19   neurons to induce microsomal enzymes with proliferation of the smooth endoplasmic reticulum (SER).

20           24.      Dilantin has a propensity for the cerebellum. The specific binding site for phenytoin is in
21   the vicinity of Purkinje cells and granule cells. Phenytoin induces increased firing rates in cerebellar
22   neurons. The increased neuronal activity is harmful to cerebellar neurons. The neural target cells are
23   stimulated by DPH to synthesize, at high rates, components of the cytochrome P.450 containing enzyme
24   system. This inducibility and resulting overexpression of a cytochrome P-450 fraction correlate with the
25
      enlargement of SER compartments in cerebellar neurons during the course of phenytoin treatment.
26
27
28
      2 While the FDA approved Pfizer's vague and insufficient listing of the adverse event (cerebellar atrophy) in June
      of 2016, the revised label did not enter market circulation for several months afterward.

                                                                5

                       PIA INTIFFW              PVT MR 1)4AIACFN ANI) IWAIANI)            MIRY TIIIA I
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 10 of 77



1           25.     The accumulation of vesicles and tubules in the distal regions of Purkinje cell axons leads
2    to their local dilatation and can cause disturbances of synaptic transmission to cerebellar neurons. The
3    selective vulnerability of cerebellar neurons to phenytoin documented by structural, functional and
4    biochemical changes is the cause of severe motor disturbance and ataxia.
 5          26.     These pathophysiological mechanisms have been well-documented in the scientific
6
     literature for decades and have been corroborated in human autopsy studies in patients with Dilantin-
 7
     induced cerebellar atrophy.
8
            27.      The schematics below show the anatomy of the cerebellum and the cerebellar circuitry
9
     that is impacted by cerebellar atrophy:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                           6

                     PLA IIVTIFFIN COMPLAINT FOR DAMAGPV AND OFMA ivn FOR _IIIRV TRIAL.
     Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 11 of 77



1
2
3
4
5
6
 7
8
9
10
11
12
13
14
15   28.      The effects of cerebellar atrophy include, but are not limited to, the following:
16   • Gait/balance/walking/posture abnormalities: Difficulty maintaining normal upright posture,
17         balance, coordinated walking, and running. Unsteady gait, staggering, tripping, falling,
18         unsteadiness on stairs or maintaining balance.
19   • Fine motor incoordination: Difficulty with handwriting, cutting food, opening jars, buttoning
20         clothes, sewing, typing, playing an instrument or sport.
21         Speech and swallowing difficulties: Slurred, slow, indistinct speech, abnormal in rhythm.
     •
22
           Difficulty swallowing or choking (dysarthria and dysphagia).
23
     •     Visual abnormalities: Blurred vision or double vision. Difficulty moving from word to
24
           word. Problems following moving objects or shifting gaze from one object to another.
25
     •     Increased fatigue: Unexpected fatigue when performing normal activities due in part to the
26
           need to expend more effort to perform activities that are no longer fluid or coordinated.
27
           Patients often report needing to "concentrate on" their movements.
28


                                                      7

                PLAINTIFF'S' MAIPLAINT FfR DAMAGFC ANI)DFAIANI) MA JURY TRIAL
             Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 12 of 77


1
             • Cognitive and mood problems: Cognitive and emotional difficulties. The cerebellum plays a
2
                   role in some forms of thinking. Patients with cerebellar atrophy may experience impaired
3
                   recall of new information or difficulty with "executive functions" such as making plans and
4
                   keeping thoughts in proper sequence. Personality and mood disorders, such as increased
5
                   irritability, anxiety, and depression are more common in persons with cerebellar atrophy.
6
     The devastating symptoms of cerebellar atrophy are permanent.
7
8    C.      Defendants Have Known That Dilantin Causes Cerebellar Atrophy for Over 70 Years

9            29.      For over 70 years, Defendants have known there is a causal relationship between Dilantin

10   exposure and cerebellar atrophy. Despite Defendants' safety signal analysis on the risk of cerebellar
11   atrophy, scientific literature, and adverse event reports, Defendants' Dilantin label did not mention the
12   reaction — even once — until June 2016.
13           30.      The scientific literature and studies establishing Dilantin as a cause of cerebellar atrophy
14   include:
15
      1938      Merrit and Putnam             1988    Botez et al.
16    1940      Williamson                    1989    Keier and Volk, et al.
      1942      Finkelman                     1991    Abe, et al.
17
      1954      Livingston                    1994    Ney, et al.
18    1958      Utterback, et at.             1994    Leuf et al.
      1958      Hofmann                       1998    Volk, et al.
19
      1965      Kokenge                       1998    livainen
20    1966      Dam                           1998    Pulliainen et al.
      1969      Logan and Freeman             2000    Del Negro, et al.
21    1974      livainen et al.               2001    Tan, et al.
22    1976      Ghatak et al.                 2003    De Marco, et al.
      1977      Rappaport and Shaw            2004    Koller, et al.
23    1977      livainen et al.               2011    Scorza, et al.
24    1978      Helm, et al.                  2011    Scorza, et al.
      1980      McCain, et al.                2013    Twardowschy, et al.
25    1984      Lindvall, et al.              2013    Sharma, et al.
      1984      Baler et al.                  2013    Gupta, et .
26
      1988      Volk, et al.                  2013    Shukla
27
28


                                                              8

                       PLAINTIFF'S COMPLAINT FOR DAMAGES' AND DEMAND FOR JURY TRIAL
               Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 13 of 77



1               31.            In addition to the articles cited above, four different case-control and a case-cohort study
2    confirmed the causal relationship between Dilantin and cerebellar atrophy. The pertinent findings from
3    these case-controlled studies are summarized below.
4
                      INCIDENCE/FREQUENCY OF CEREBELLAR ATROPHY FROM PHENITOLN
5                                   FROM CASE-CONTROL/COHORT OR CASE SERIES
                 YEAR                Sitbl"TYPE                NO. PATIENTS/TYPE             Patients ufth Cerebellar Atrapbl                incidence
6                19771.—
               IR anausen
                              Case Serves usur4 PEG and
                              Senn concentration,
                                                          ; 131 Intellectually cirdlatged I
                                                          ;_panteas
                                                                                                          36 131                               23%

                 19940'       Case-cannel using CT scans  ; 134 patients with eprigeor. in        68 106-chronic exposed                        64%
 7               Botc2        and serum concentrations    . 3 gnaw.. inducting mud and
                                                            inn. cerebellar coo&
                 11$94°       fax-cormnlirang iiiti-a-ia 36 partial epilepsy patients      I               2136                                 511%
8                  Ney        scum concourancits            with average undliverce bee
                                                            from seizures
                 1994' '      CtMc seine, using MIU and   ! 11 patients with toad epilepsy                 5 11                                 45%
                              sauna concentration,        ! and LGS free of seizure,
9                "cut
                211130=4      Case-control lecher() using   66 patient, with epilepees     j               IS 66                                Lir%
               Del Negro      CT sour. and serum          . tree of
                              concentrations
10               2003"        Case•Conuol using MR1 and . 36 minus with eptlepoes          '               20 36                               35.7%
                Des Luce      serum (uncommon,
                 .2t113'      Case-Cohen dung MR1 and ' 19 patients with epilepsies                        4'19                                 21%
11                            gentnwtng for CYP2C9-       ' geneelped CliP2C9=2 Of . :1.
                              nun= alleles                  19 patients with egnlepsies                    619                                  31%
                                                          . genert,ped clincc -1
12
           Cerebellar atrophy has an estimated prevalence/incidence of between 21% and 68% to these patients.
13
14
15
16       tvanzenee. M. et al. •Gtrittetler Atreestsv m Reeretd.bratad Ulentatv Retarded Raredek. Were& latE: 3794325 (19111;
       e Bate:. eel, Casaba .ay raratdvi tri Wept= Paneres: teal Neural. So, 13:299-103119231:
       ' Nev. G. et al. terenerar Anarchy et Patents with !nadir m Isherrete:n Emmert and Welter.- Ards Nelda. 51:167471 (19941;
       ° Leaf. G. et al. istenvtaan Oveldesege and (embed Adeptly 0, fj0:0FIZZ Patrattr. Canal and 1193 Redact," Era Neural. 35uppl.11'9 8111994
17     •    Miro. A. at aL Itote-Denendera delatenstantlatemen thrum Treatment Wan Phinertan and Cerebellar Atzonne grapcepse Pommel; Arch hteureasedurant.1812-A1:276481:
         De Marco. I& at al.. 'Canned., %Resew and tong-term at. at Pfternuen: Somme. 12.312.31512063E
         Twardoevriche, CA. et at.. 'The rate at Crn2C9ocCvmersdesms m nt•errdammeged wettest ebenttelemsre. 22:193497120131.
18
                 32.           In addition to the severe and permanent effects of cerebellar atrophy described above, the
19
20   scientific literature attributes dozens of deaths to Dilantin/phenytoin-induced cerebellar atrophy. Even

21   today, the Dilantin label does not warn of the risk of death from Dilantin-induced cerebellar atrophy.

22   D.          Time to Onset of Cerebellar Atrophy from Dilantin Exposure

23               33.           Numerous scientific studies have shown that the time to onset for the development of

24   permanent, irreversible cerebellar degeneration and cerebellar atrophy can occur within one day to years
25   after exposure to Dilantin.
26               34.           Defendants have known for decades that chronic, long term therapy with Dilantin
27   increases the risks of cerebellar degeneration and atrophy in people of all ages. Extensive human and
28   animal studies also establish short term exposure to normal or high doses of Dilantin can cause


                                                                                                         9

                                  PI.AINTIFF7.0 CflMP1.AINT MR 11441ACFN AND IWMAND FfR ITIRV TRIAL.
             Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 14 of 77



1    permanent, irreversible cerebellar degeneration and atrophy. Despite their long-term awareness of these
2    risks, Defendants have never warned of the risk of cerebellar atrophy from short-term or long-term
3    Dilantin exposure.
4             35.   For at least 60 years, the potentially short time to onset of cerebellar atrophy from
 5   Dilantin exposure has been extensively studied and documented:
6             HUMAN STUDIES
7
8     PAPER/YEAR TIME TO ONSET                          PATHOLOGICAL/                 AGE/SEX
                 CEREBELLAR                             RADIOGRAPHIC
 9               DAMAGE/ATROPPY                         EVIDENCE
10    1957-      3-4 weeks of exposure                  Clinical evidence             N/A

11    Utterback,           to                                                         Seizure

12    RA-                  therapeutic range of                                       patient

13    Parenchymato         PHT

14     us Cerebellar

15     degeneration

16     Complicating

17    Dilantin

18     Therapy"

19    1958-Hoffman, 16 days of exposure to              Post-mortem exam              28/F

20     Wli-                Dilantin/Died                showed exclusive              seizure

21    "Cerebellar          exposure to                  pathological evidence of      patient

22     Lesions after       therapeutic range of         cerebellar degeneration,

23     parenteral          PHT                          and ruled out other

24     administration                                   causes

25
26    1977-                30 days exposure to          PEG measurement of            Mean age

27     Iivanainen, et      therapeutic range of         4th ventricle                 was 16.3

28     al.                 PHT                                                        years



                                                            10

                       PLAINTIFF'' rnmpirA INT MR 114)11ACP.c .11%17) 7WMA NI) Pm? 1171117 T71747
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 15 of 77


1    Cerebellar                                                         (mentally
2    Atrophy in                                                         disabled
3    Phenytoin-                                                         patients)
 4   Treated
 5   Mentally
6    Disabled
7    Patients
8    (See also
 9   Iivanainen-
10   1983
11   confirming
12   short term
13   onset)
14   1977-             6 weeks exposure to    Postmortem pathological   47/F
15   Rappaport &       therapeutic range of   examination of            •With no
16   Shaw              PHT                    cerebellum confirmed      seizure
17   "Phenytoin-                              cerebellar                disorder
18   Related                                  degeneration/atrophy
19   Cerebellar
20   degeneration
21   without
22   seizures"
23   1984-Lindvall,    30 days exposure to    CT scans.                 25/m with
24   et al.            therapeutic range of   "In our opinion the       no seizure
25   Cerebellar        PHT                    protracted cerebellar     disorder
26   Atrophy                                  dysfunction and the
27   following                                cerebellar atrophy
28   Phenytoin                                demonstrated by CT


                                                  11

                    PLAINTIFF'S COMPLAINT FOR DAMAGES AND DFMAND FOR JURY TRIAI.
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 16 of 77



1    Intoxication                                Scans were closely related
2                                                to short-tern phenytoin
3                                                intoxication."
4    1988-Botez, et    30 days exposure to       CT scan confirming           N/A/
5    al.               therapeutic range of      cerebellar atrophy within
6    "Cerebellar       PHT                       1 month of starting
7    Atrophy in                                  Dilantin
8    Epileptic
9    Patients"
10   1990-Masur, et 1 day Overdose               CT/MRI showed                N/A
11   al.               In Patient with no        cerebellar atrophy
12   "Cerebellar       seizures                  findings similar to those
13   Atrophy                                     findings of patients with
14   following                                   chronic exposure to PHT,
15   Acute                                       which means that acute
16   intoxication                                exposure can cause CA
17   with
18   Phenytoin"                                             '
19   1992-             4-7 weeks progressively   CT scans showed              39/M
20   Imamura, et       developed on              cerebellar atrophy after
21   al.               therapeutic doses of      starting PHT for several
22   "Cerebellar       PHT                       weeks and CT performed
23   atrophy and                                 before showed no
24   persistent                                  cerebellar atrophy
25   ataxia
26   following acute
27   intoxication of
28   phenytoin"


                                                     12

                    PLAINTIFF'' COMPLAINT FOR DA MACFN AND DFMANI) FOR JURY TRIAL
           Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 17 of 77


1    1997-               Took twice the dose        Mill showed cerebellar      38/M
2    Kuruvilla, et       prescribed for 2-3         atrophy upon admission
3    al.                 weeks at 600 mg per        and other causes were
4    "Cerebellar         day                        ruled out
5    Atrophy After
6    Acute
7    Phenytoin
8    Intoxication"
9    1998-               Randomized controlled      CT scan showed severe       17/F
10   Pulliainen, et      trial of patient who had   cerebellar atrophy in a
11   al.                 90 day exposure to         patient with prior CT
12   "A case of          therapeutic doses of       scan that was normal just
13   Cerebellar          Pill                       prior to starting PHT
14   Atrophy after
15   Phenytoin
16   Intoxication,
17   Neurologic,
18   Neuroradiologi
19   c, and
20   Neuropsycholo
21   gical Findings"
22   1999-Awada,         10-day exposure to high    CT/MRI showed mild          30/M
23   et al.              doses of PHT               cerebellar atrophy
24   "Residual
25   cerebellar
26   ataxia
27   following acute
28   phenytoin


                                                        13

                      PLAINTIFF'S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 18 of 77



 1    intoxication"
2    E.     At-Risk SubDonulations
3           36.     For decades, the peer-reviewed scientific literature has also identified subpopulations that
 4   are particularly at risk for the development of cerebellar atrophy. These uniquely at-risk subpopulations
 5   include:
6
            •       pediatric population;
 7
            •       people with intellectual disabilities and people with pre-existing brain injuries;
8
            •       pregnant women and infants;
9
            •       poor metabolizers;
10
            •       females; and
11
            •       the elderly population.
12
13          Pediatric Population, the Intellectually Disabled, and Persons with Pre-Existing Brain
            Injuries are at Increased Risk
14
            37.     Since 1938, Defendants have known that children, the intellectually disabled, and
15
     individuals with pre-existing brain injuries are at an increased risk of cerebellar atrophy from Dilantin.
16
     During that time period, more than 20 scientific articles have been published establishing the increased
17
18   risk of cerebellar atrophy to these subpopulations from Dilantin. Despite this extensive literature,

19   Defendants' Dilantin label did not reference cerebellar atrophy until June 2016. Even today,

20   Defendants' Dilantin label — which first mentioned cerebellar atrophy less than two years ago — does not

21   reference an increased risk to any subpopulation, including children, the intellectually disabled, or
22   individuals with pre-existing brain injuries.
23          Poor Metabolizers of Dilantin and the Extended Half Life of the Drug
24          38.     Phenytoin has a narrow therapeutic window. As a result, a fine balance must be struck
25   between efficacy and dose-related side effects. Any factor which changes the protein binding of
26   phenytoin can alter phenytoin levels, resulting in significant neurotoxicity, including cerebellar
27
     degeneration and cerebellar atrophy.
28


                                                            14

                      PLAINTIFF'S COMPLAINT FOR DAMAGES AND DEMAND FOR _WRY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 19 of 77



1           39.     Phenytoin demonstrates non-linear pharmacokinetics even within the therapeutic range.
2    Specifically, the enzyme system involved in phenytoin metabolism gradually becomes saturated,
3    resulting in a decrease in the rate of elimination of phenytoin as the dose is increased. This means that
 4   once the enzyme system becomes saturated with phenytoin, even a small change in the dose of
 5   phenytoin can lead to a large change in phenytoin levels and significant toxicity.
6
            40.     Further, phenytoin concentrations leading to enzyme saturation vary considerably
 7
     between individuals. Thus, patients taking the same dosage can have up to a 50-fold difference in
8
     plasma phenytoin concentration (inter-individual variability). For these reasons, monitoring of
9
     phenytoin levels should be required to ensure therapeutic efficacy in every individual patient
10
            41.     The long half-life of phenytoin also increases the risks of serious adverse effects,
11
     including cerebellar atrophy. The prescribing information for Dilantin or Epanutin (its E.U. equivalent)
12
     reports that the drug's half-life can range from 11-146 hours, with a typical half-life of 20-60 hours.
13
     Half-lives of Dilantin can be prolonged with small dosages due to the saturation kinetics and resultant
14
     drug accumulation with reported half-lives of up to 500 hours.
15
16          42.     Certain racial populations, including Caucasians and African Americans can possess a

17   genetic predisposition that can render them unable to safely metabolize Dilantin. This genetic

18   predisposition can lead to Dilantin toxicity even under normal dosing. Studies have shown that genetic

19   testing can eliminate or reduce the potential for irreversible cerebellar atrophy. In order to prevent and
20   monitor the elevated risk of cerebellar atrophy in poor metabolizers and other at-risk subpopulations,
21   genetic testing should be performed prior to initiating therapy with phenytoin in epileptic patients.
22          Pregnant Women and Infants are at Increased Risk
23          43.     For at least 40 years, Defendants have known about the heightened risk of Dilantin-
24   induced cerebellar atrophy and cerebellar degeneration to unborn fetuses and infants. By 1980,
25
     scientists reported an increased risk of cerebellar atrophy in fetuses or infants from mothers who took
26
27
28


                                                            15

                     PI   INTIFFW CIMIP1.4111.7 MR IMMAICKV 41111)11PILI4N1) MR ITIRV TRU)
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 20 of 77



1    Dilantin during their pregnancies.3 The validity of the causal connection is further evidenced through
2    animal studies reflecting that phenytoin causes brain damage when administered early in development in
3    laboratory animals.4
4           44.     Despite their long-term awareness of Dilantin's propensity to cause permanent life-long
5    cerebellar injuries and even death to infants, Defendants have not warned physicians about these
6    increased risks to pregnant women and newborns. Even today, the Dilantin label does not warn of the
 7
     potential of injury and cerebellar atrophy in fetuses or warn that the drug should not be used when
8
     pregnant due to the risk of cerebellar atrophy.
9
            Females are at Increased Risk
10
            45.     For decades, the literature has also reported that females are at higher risk of cerebellar
11
     atrophy. In 1962, Haberland issued a neuropathological analysis of cerebellums of multiple female
12
     epileptic patients on Dilantin therapy who developed severe ataxia and died. In 1974, Vallarta et al.
13
     reported cases of Dilantin-induced cerebellar atrophy in mentally disabled female pediatric patients. In
14
     1977, Iivanainen et al. reported that the correlation of sex and age with loss of locomotion suggests that
15
16   female children are more vulnerable than males to phenytoin toxicity. In 1984, Baier et al. reported on

17   cases of cerebellar atrophy reflecting a ratio of 6:1 female predominance and proposed that Dilantin-

18   induced cerebellar atrophy may be gynecotropic. Iivanainen et al. in 1977 and 1978, alluded to an

19   increased susceptibility in females to Dilantin neurotoxicity, including cerebellar atrophy and peripheral

20   neuropathy.
21           46.     In 1994, Ney, et al. noted the significant number of females who had confirmed Dilantin-
22   induced cerebellar atrophy. In 2000, Del Negro et al. reported almost twice as many women as men had
23
24
     3
25     Mallow, et al. Arch Pathol Lab Med 104:215-218, 1980) (Gadisseux JF, "Pontoneocerebellar hypoplasia--a
     probable consequence of prenatal destruction of the pontine nuclei and a possible role of phenytoin intoxication,"
26   Clin Neuropathol. 1984 Jul-Aug; 3(4):160-7.
     4
       Gestational exposure of PHT in rats can reduce whole brain weight (Tachniba, et al. 1996), delay maturation of
27   reflexes (Dam 1972), and alter postnatal behaviors such as increased spontaneous locomotion Pizzi, et al. 1992),
28   as well as learning impairments (Vorhees et al. 1987 and Adams, et al. 1990). (Hatta, et al., "Neurotoxic Effects
     of Phenytoin on Postnatal Mouse Brain Development Following Neonatal Administration," Neurotoxicology and
     Teratology, Vol. 21, No. 1, pp. 21-28, 1999).

                                                               16

                      PLAINTIFFIN rOMPTAIT1VT FOR 1)411,14 CFC ANY) 1)F4141111) FOR 11111:0 V TRIAI
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 21 of 77



1    moderate to severe cerebellar atrophy Dilantin. In 2003, DeMarco et al. also reported a greater
2    proportion of women with cerebellar atrophy from Dilantin.
3           47.     Despite the consistent results of these scientific studies and articles over a period of
4    almost 60 years and the large number of women known to be taking Dilantin, Defendants' Dilantin label
5    to this day does not warn of the increased risk of cerebellar atrophy to females.
6
            The Elderly are at Increased Risk
7
            50.      The elderly population is also at an increased risk of cerebellar atrophy and related
8
     injuries from Dilantin. In its own Dilantin studies conducted in the 1930s, Defendant Parke Davis was
9
     advised by its clinical trial investigators that Dilantin should not be used with the elderly.5 Other author
10
     have likewise identified an increased risk. For example, Botez, et al. 1988 and Del Negro, et al. 2000
11
     (two case-control studies) reported that older patients showed a greater frequency of cerebellar atrophy,
12
     indicating that age and duration of exposure to phenytoin are risk factors for Dilantin-induced cerebellar
13
     atrophy.6
14
             51.      Despite the elevated risk to these subpopulations, Defendants have not provided this
15
16   safety information to the FDA, physicians or patients or revised their label to warn of the increased risk

17   of cerebellar atrophy to the elderly.

18   F.      Folate Supplementation as an Available (But Undisclosed) Potential Treatment for Certain
19           Patients with Cerebellar Atrophy

20           52.     Folate are forms of folic acid and B vitamins. Long-term phenytoin therapy can depress

21   folate levels in serum, red blood cell, or cerebrospinal levels in a high proportion of patients. Phenytoin
     has also been shown to interfere with folate transport into the nervous system. Reduction in folate can
22
     increase the neurotoxicity from phenytoin and plays a role in the development of cerebellar ataxia and
23
     cerebellar atrophy.
24
25   5
       Merritt, H. H., and Putnam, T. J.: A New Series of Anticonvulsant Drugs Tested by Experiments on Animals
26   Neurology, June 5, 1937; Merritt, H. H., and Putnam, T. J.: Sodium Diphenyl Hydantoinate in the Treatment o
     Convulsive Disorders. J.A.M.A. 111:1068-1073, September 17, 1938.
27   6 Botez, M. I., Attig, E., and Vezina, J. L.: Cerebellar Atrophy in Epileptic Patients. Can. J. Neurol. Sci. 15: 299-
     303, 1988; Del Negro, A., et al.: Relacao dose-dependente do use cronico de fenitoina e atrofia cerebellar em
28   pacientes com epilepsia. Arq Neuropsiquiatr 58(2-A):276-281, 2000; De Marco, F.A., Ghizoni, E., Kobayashi,
     E., Li, L.M. and Cendes, F.: Cerebellar volume and long-term use of phenytoin. Seizure. 12: 312-315, 2003.

                                                                17

                       P1 41NTIFFPV romp,     dINT FAD 1LIMIACFC 4N11 11FAIANI) FAD 1111TV TEPIAI
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 22 of 77



1           53.     Although folate therapy has emerged as a potential treatment for some patients with
2    cerebellar atrophy, Defendants have not provided recommendations, directions for use, or warnings
3    regarding the effects of reduced folate in phenytoin users to physicians or consumers.
4           54.     Further, even though Defendants recommend the use of folate therapy for phenytoin
5    patients who develop anemia, Defendants' label and safety communications do not propose the use of
6    folate supplementation to prevent or treat cerebellar degeneration or cerebellar atrophy.
 7
     G.     Defendants Tested Chantix as a Treatment for Cerebellar Atrophy
8
            55.     Defendants developed and marketed Chantix as a smoking cessation drug. Chantix was
9
     approved by the FDA on May 10, 2006, and by 2008 sales had reached nearly $900 million. In addition
10
     to marketing Chantix as a drug that reduces the urge to smoke, Defendants sponsored patents and
11
     several studies aimed at marketing (and profiting from) Chantix as an effective treatment for Dilantin-
12
     induced cerebellar ataxia.
13
            56.     Defendants' patent studies, patent applications, and analysis of the potential for off-label
14
     marketing of Chantix to treat cerebellar atrophy and its sequelae not only evidence Defendants' keen
15
16   awareness of the risk of cerebellar atrophy from Dilantin, but also show that Defendants intend to profit

17   from the treatment of cerebellar atrophy caused by their other drug, Dilantin.

18   H.     Dilantin Lacks Efficacy

19          57.     Dilantin has an extended regulatory history spanning nearly 80 years. Dilantin has been

20   marketed in the United States since 1939 for the control of status epilepticus for grand mal seizures and
21   the prevention and treatment of seizures during neurosurgery. Dilantin, however, was not approved by
22   the FDA under the 1962 FDCA amendments that require proof of safety and efficacy based on two well-
23   designed and controlled clinical trials. Instead, in 1970, the FDA issued a Drug Efficacy Study
24   Implementation (DESI) notice informing phenytoin manufacturers that several different indications
25
     lacked efficacy and safety. At that time, the FDA announced that Parke Davis would be required to
26
     submit an NDA or SNDA to continue to market certain forms of Dilantin. A few forms of Dilantin were
27
     approved through the DESI process in 1970, including NDA 10-151 and NDA 8-762.
28


                                                            18

                     P1.41NT1FFP.c rnwn   . A1NT FfA DAILIAlwr AND 71FMAN1) MD HMV TDIA1
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 23 of 77


1           58.     In 1976, the FDA issued an additional DESI notice that notified all phenytoin makers that
2    the FDA considered phenytoin to be a new molecular entity that would require an NDA for all types of
3    non-controlled release oral/forms of phenytoin subject to the requirements of Section 505. Within the
4    same DESI notice, the FDA notified manufacturers of all other forms of Dilantin, including combination
5    products, that it would require an ANDA in order to continue marketing the product in the United States.
6
            59.     For the ANDA to be approved, all sponsors (including Parke Davis), were only required
 7
     to show that the drug was bioequivalent to their reference standard for phenytoin dissolution and
8
     pharmacokinetics. As a result, Parke Davis has never conducted the full-scale clinical trials that it
9
     should have conducted to prove the efficacy and safety of Dilantin.
10
            60.     Thus, Parke Davis' ANDA 84-349 for Dilantin Kapseals, 30 and 100 mg. was approved
11
     in 1976, not based on two well-controlled trials that established safety and efficacy, but by merely
12
     showing that the product was bioequivalent to one of their own drugs, Dilantin.
13
            61.     Over the last several decades, the state of the clinical and scientific evidence has revealed
14
     testing mechanisms that allow for the safer use of Dilantin. Specifically, genetic phenotyping or
15
16   screening and detection of poor metabolizers are now readily-available safety options. Defendants,

17   however, have never recommended genetic testing for at-risk subpopulations or U.S. consumers.

18          62.     Since the introduction of Dilantin in 1939, the FDA has approved over 30 AEDs. The

19   schematic below identifies the various anti-epileptic drugs approved and the length of time that they

20   have been available to prescribing physicians in the U.S.:
21
22
23
24
25
26
27
28


                                                            19

                     PLAINTIFF'S COMPLAINT FOR DAMAGES AND DFMAIVO FOR JURY TRIAL
              Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 24 of 77



1       658

2
3
4
5
6
 7
8
9
10
11
12
                         1030       1070       1090      1910        1930     MO          1970       1900      1010
13                                                         Year cif boroductkin
          Figure I.
14        Intrcahicocas of AEDs to die market from I8S3 to 2009 (adapted from data by Shorten. 201)9a.b). Licensing varied from country to
          country. We pre here the year of fast Ittensura or the tint =neon of clinical use in a country of Europe. the thrtctl States. ar Japan
15        (sec Sitorvan. 200931.. far hattr details). We have not included all derivatives of listed AEDs or AEDs used solcly for treatnunnt of
          status erlepticus.
          Eiglepsv cAILAE
16
17
              63.         Since Dilantin (a first-generation AED), came on the market in 1939, numerous other
18
19   safer alternative AEDs have emerged. Several leading neurology expert panels in the U.S. and around

20   the world have evaluated the risks and benefits of Dilantin and determined that it should not be used as a

21   first line agent to treat seizure disorders.

22            64.          The International League Against Epilepsy (ILAE) is the world's preeminent scientific
23   body devoted to the study of epilepsy. In 2005, experts retained by the ILAE analyzed the scientific
24   data for efficacy of AEDs. Following this review, the ILAE concluded that i) no randomized controlled
25   clinical trials existed to establish the efficacy of phenytoin to treat seizure disorders, and ii) it would not
26   recommend phenytoin as a first-line treatment for seizures.
27            65.          The National Institute for Health and Care Excellence (NICE) is the independent
28
     organization based in the United Kingdom responsible for providing evidence-based guidance on health


                                                                                          20

                            PLAINTIFF'' CIIMPIAMIT FfR 7)4 MACE" AND 1W11.1.41111) FIN? ft IP V TRU I
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 25 of 77



1    care. Based on its review of randomized clinical trials and meta-analyses of published papers, NICE
2    also does not recommend phenytoin as a first-line drug for any seizure type or epilepsy syndrome.7
3           66.     In December 2016, Pfizer and its U.K. affiliate, Flynn Pharma Ltd., were fined $106
4    million by the U.K.'s Competition and Markets Authority for abusing their dominant market position in
5    the U.K. through charging unfair prices for Epanutin, a generic version of Dilantin. As a part of its
6
     investigation, the Competition and Markets Authority produced a 500+ page memorandum decision. In
7
     addition to detailing the unlawful 2,600% price hike that Pfizer and Flynn implemented for Epanutin,
8
     the decision commented on the efficacy of Dilantin/Epanutin as follows:
9
            3.43 Phenytoin sodium has been superseded by a number of newer medicines with
10
            improved efficacy, fewer side effects and/or better safety profiles. This has meant that
11
            older drugs like phenytoin sodium are not the first — or second — choice treatment for
12
            epilepsy. As a result, in any given period, very few patients are newly prescribed
13
            phenytoin sodium capsules.
14
            67.     The bottom line is that Defendants' drug lacks efficacy and, particularly given its many
15
16   serious side effects, should be restricted or taken off of the market. Indeed, even Defendants' own

17   neurology experts concede that Dilantin should not be recommended as a first line therapy for many

18   seizure disorders due to the availability of safer and more effective alternatives.

19   I.      Defendants' Deceptive Marketing Strategies
20           68.    Defendants have aggressively marketed Dilantin for decades and made billions of dollars
21   as a result. To reap these profits, Defendants have distributed thousands of books, bulletins, and
22   brochures across the U.S. that falsely promoted Dilantin as safe and effective in the treatment of all
23   types of seizures. Defendants did not disclose any safety information regarding the risks of cerebellar
24   atrophy in any of these publications.
25
26
27
       NICE Clinical Guideline, "Epilepsies: diagnosis and management," (2004); and Brostoff, et al
28
     "Phenytoin toxicity: an easily missed cause of cerebellar syndrome," J Clin Pharm and Therap. (2008)
     33:211-214; NICE Clinical Guideline, "Epilepsies: diagnosis and management," (2012).

                                                              21

                      PIT AINTIFFPIC         dINT VI1D TIA   er_re   ANTI TWILUAIVTI VI1D 17IDV TD7 AT
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 26 of 77


 1          69.       For 80 years, Defendants' Dilantin advertisements have targeted the poor, intellectually
2    challenged, children, and adults by promoting Dilantin as a life-changing super drug that could improve
3    the quality of their lives by controlling seizures. At the same time, however, Defendants knew that these
 4   subpopulations were at increased risks of cerebellar atrophy, yet failed to warn them of those heightened
 5   risks, choosing instead to represent that Dilantin was safe to use when they knew that it was not.
6
            70.       In 1982, Parke Davis targeted a national marketing campaign at the elderly, introducing a
 7
     Parke Davis program called Elder-Care to encourage older patients to ask health care practitioners for
8
     help in managing their medications. Components of the program, which was distributed to pharmacists
9
     in every state in the U.S., included the Elder-Care symbol and patient information booklets entitled "As
10
     We Grow Older."
11
            71.       Another brochure developed by Parke Davis in 1983 was entitled "How to Select Your
12
     Pharmacy and Pharmacies," which collected prescribing and use information from elderly patients.
13
     Nowhere in these publications did Parke Davis disclose to elderly patients the risk of cerebellar atrophy
14
     from Dilantin.
15
16          72.       In 1992, Parke Davis published its Manual on Epilepsy, a marketing manual disguised as

17   a paperback book on public health educational information. The book falsely promoted Parke Davis and

18   the safety profile of Dilantin without disclosing its risk of cerebellar atrophy.

19           73.      Parke Davis and Warner Lambert implemented broad strategies for the marketing of

20   Dilantin from the 1960's through 2005. In 1995, Parke Davis developed its company Epilepsy Business
21   Plan as shown below:
22
23
24
25
26
27
28


                                                             22

                      PLAINTIFF'S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
           Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 27 of 77



 1
2                                 1995
3
                            EPILEPSY
 4
                          BUSINESS PLAN
 5
6                        Manta .... FMK Choice First line

 7                     Nectarine .... Fite Choice Second Line

8             :711

 9          74.       Parke Davis used resources from marketing Dilantin from the previous decades to aid in
10   the development and marketing of Neurontin alongside Dilantin. The publicly available Parke Davis
11
     business plan from 1995 noted Defendants' intent to identify and target physicians in the U.S. who
12
     prescribed the most Dilantin.
13
14
                                    PARKE-DAVIS NORTH AMERICA
15                                     1905 OPERATING PLAN
16                          HOW P-D WILL CHANGE USAGE PATTERN
17                STEP 1: NEW ONSET
                  SEIZURE PATIENT
18
                                         DIANTIN                    TEGRETOL
19
                  STEP t PATIENT HAS         I
20                EWE EFFECTS
                  AND/OR NOT
                  CONTROLLED
21
                                                           ADD
22                STEP a PATIENT NOT                    NEURONTIN
              g CONTROLLED
23
                                                                     MOVE NEURONTIN TO STEP 3
                                                                     DISPLACING DEPAKOTE AS
24                                                                   ADD-ON MOM
                STEP 4: PATIENT NOT
25              CONTROLLED
               moms

26                                                                                              J
            75.       One of Parke Davis/Warner Lambert's core strategies was to "Capitalize on Patients" and
27
28   "strengthen[] Messages to MDs."



                                                                    23

                       P1 A INTIFF'.C. TIM PI A MIT FOP TIA         CPC, ANA In-WAVY) MD HMV TD/A7
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 28 of 77



 1          76.                 To "capitalize on patients," Defendants used the Epilepsy Care System, whereby Parke
2    Davis staffed paid patient advocates with the Epilepsy Foundation of America (EFA). The EFA was
3    supposed to be an independent non-profit organization dedicated to assist individuals with epilepsy with
4    drug selection and healthcare decisions. Far from being independent, Defendants' paid staffers would
 5   direct patients to receive free Dilantin over epilepsy drugs made by other drug companies. In addition to
6    marketing their product to unsuspecting consumers, during this process Parke Davis did not disclose the
 7
     risks of cerebellar atrophy to physician or patients.8
8
            77.                 Also, in 1995, a similar system was developed by Parke Davis as shown below:
 9
10
                                           PARICSOAVIS NORM AMERICA
11                                            1995 OPERATING PLAN
                                                CORE STRATEGY
12
13
                                                                     STRIREATISOIO
                                     CARTNJZEON                        NETRIAGE
14                                     PARENTS                          TOIWA


15
16
                                          1
                                 • WRENN CARE WORN
                                     • 140010201ER
                                     • PARTNER WORM EPA
                                                                           1
                                                                • *RIMETOEFFECTMEE 8TUD'f
                                                                • IAINCALEDUCIMOTA
                                     • CAPTURE WENTMAU
17             a
                                 • callIGNITIOUIREACS
                                                                • NENMANOR TOR SUESMAZE
               us
                                 • !ERECT TO PARENTPROMOTION
18
                   1.11101111
19
20
21           78.                Defendants have, for many decades, communicated to patients directly using the EFA

22   and through sponsored physicians in order to fraudulently promote Dilantin as a safe and effective

23   medicine that would change their lives. In doing so, Defendants consciously concealed the risks of

24   cerebellar atrophy caused by Dilantin. The schematic below outlines the mechanics of the Parke Davis
25   business plan for its Epilepsy Care System:
26
27
     8
28     The EFA was not the only nonprofit foundation Parke Davis cooperated with in an effort to increase Dilantin
     sales. The Dreyfus Health Foundation Vida the Dreyfus Medical Foundation was another such organization.
     Through the Drefus Medical Foundation, Parke Davis explored multiple off-label uses for Dilantin.

                                                                                     24
                                 PI AMITIFF'.0                 ABUT PIIP.11.441ACPC A It/T1 1W Lfd 1Vn rnD   771DV TD1A1
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 29 of 77



 1
2                                           PARKE-DAVIS NORTH AMERICA
                                               1995 OPERATING PLAN
3
                                             EPILEPSY CARE SYSTEM
4
                                                       HOW TO UVE
 5                                                   WITH EPILEPSY KIT
                               EPILEPSY NURSE                                 REIMBURSEMENT
                              RESOURCE CENTER                                  IN
6
 7
8                     DILANTW ItEURONTIN
                      DWORIMEON SCUM
 9                       - GATHER PATIENT
                           NAMES                                              YRIATIO TELL
10                                                                            YOUR DOCTOR
                  0
11                                                 EPA •
                                                    . LEGAL DIFORMATION
12                                                  . JOB SEARCH
                                                    . AOdI
                                                    . MEDICATION ISSUES
13                                                  . LOCAL CHAPTERS

14                                                           t            :




15
            79.        As indicated in the Parke Davis business plan, the EFA played a large role in persuading
16
     patients to choose Dilantin to treat their seizure disorders. Parke Davis also used the EFA to collect
17
     information about the use of Dilantin products by these individuals which, in turn, would help.
18
     Defendants increase sales of the drug.
19
20          80.        Parke Davis developed tactical planning strategies to implement various marketing

21   instruments promoting Dilantin. For example, and without ever mentioning the risk of cerebellar

22   atrophy, Parke Davis promoted Dilantin using reprints of articles that reported favorable use of Dilantin;

23   medical anatomical references; neurology residents training kits; Merritt-Putnam pads; patient
24   information sheets; and flash cards attacking competitor drugs, including Tegretol. Parke Davis also
25   developed several series of videos to use with patients, including "Under Complex Partial Seizures," or
26   "The Rest of the Family", or "Planningfor Today," or ".1g Aidfor Seizures," and used videos that
27   targeted children with seizures that promoted Dilantin, including "School Planningfor Children," or
28


                                                                 25

                        PIAINTIFFI.0 mum.4 INT FIN? 11.14141;FT 41V1)1W4141111) P1W _11111V TRU?
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 30 of 77


 1   "Seizure, Epilepsy and Your Child" None of these promotional materials warned of the risk of
2    cerebellar atrophy.
3           81.     Parke Davis paid for and established a national system called the Epilepsy Awareness and
4    Support Exchange or EASE. The program focused on key customers that purchased Dilantin in large
 5   quantities, such as HMOs and hospitals. Parke Davis executed the EASE program between 1995-2005
6
     as described below.
7
            82.     When a physician called the national EFA hotline, they would be provided with the Parke
8
     Davis treatment guidelines and a Living with Epilepsy Kit for their patients. The Epilepsy Foundation
9
     would also provide the physicians and patients with information directing them to the RESCON patient
10
     assistance program, which was Parke Davis's third-party vendor that would partner with Parke Davis to
11
     provide Dilantin at a lower cost. The physician would also be provided treatment guidelines that
12
     recommended using Dilantin as the first line agent.
13
            83.     When a patient called the EFA hotline, they would be screened for information that Parke
14
     Davis desired to collect in order to better-market Dilantin and their other AEDs. The patient would
15
16   receive direct Parke Davis mailings and kits, which were educational materials disguised to market

17   Dilantin. None of these marketing materials contained information regarding the risks of cerebellar

18   atrophy. Below is a diagram of the Parke Davis EASE program:

19
20
21
22
23
24
25
26
27
28


                                                           26

                     PLAINTIFF'' COMPLAINT FOR DAMAGFC AND OFMAND FOR _IIIRV TRIAI
           Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 31 of 77



1
2
3
                             EPILEPSYAWARENESSand SUPPORTEXCHANGE 11_4
4                                   If
                              Healthcare
5                            I'vritosFinnal

                                                Npl iejr,V
6                                                4 .1 ;mon t
                                                ti;                                                                                  •
                                                                                                              N uinb.or
7                  "Living                  I I MI c•poild0111 1                                                          I I!1 I

                    tcith                                                   ril l t) ;,;.%

8                 Epilepsy                                               , ,t i ttd. t ;; ; ;1 t. !
                     Kit"
                                                                                                                                    kpf3t),^fls,
                                                                                      Mt .1
                  (Sample)
9
10                          \ I Z.107 D A V

                             SERVICES
11                      Nietlical A itan ,:
                     2) Eiliicalim
12
                     3')           •-;.)ict).
13                         Sen.),)i l lanco


14
15
16                                                                 ..r    t.   r- • ; ;               :71.•




17
18          84.     Parke Davis Epilepsy Guidelines were also created to ensure priority use or prescribing
19   of Dilantin as evidenced below:
20
21
22
23
24
25
26
27
28


                                                                                            27

                      PI. AIIVTI FFW ennwr                     PVT FOR miAliff:F.V ANY) TWAIA ND FOP .,11IRV TRIAL.
           Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 32 of 77



1
2                                      PHYSICIAN EPILEPSY
3                                    TREATMENT GUIDELINES
4                                    I. Highfig=
                                         ► Define current treatment guidelines
                                         ► insure priority use DilantiniNeurontin
5                                        ► Customize for key institution in each CBU
6                                    P      iess
                                         ► Multidisiplimuy Adelson? Board
7                                           ► EPilqft010/05~      010Sists
                                            • Manage Care
8                                           ► Primary Care
                                         ► CME
                                            ► Supplements
9                                           o Slide Kit
                                         ► Implementation
10                                           o CBUs
                                            ► NAMs
11                o                          o National Speakers Bureau
                                                Audloconthrences
                  In
12
                       •aniONNE063
13
14
             L
            85.        Parke Davis identified several groups of physicians for targeted marketing. One such
15
     group was physicians who frequently prescribed Dilantin, categorized by the dollar value of Dilantin
16
     prescriptions they had the potential to generate. Another key group was physicians who had the
17
     potential to influence Neurontin or Dilantin use among their colleagues. This included local champions
18
     of the drug, who were recruited and trained to serve as speakers in "peer-to-peer selling" programs,
19
     which were noted to be "one of the most effective ways to communicate [Parke Davis] message" about
20
21   Dilantin first, then Neurontin. Parke Davis also targeted residents who could be used "to influence

22   physicians from the bottom up" and "to solidify Parke Davis' role in the resident's mind as he/she

23   evolves into a practicing physician."

24          86.        Educational activities were also used to implement strategic goals. Teleconferences

25   linking paid physician moderators with small groups of physicians was another method used to reach
26   prescribers. Although these teleconferences were titled as educational events, Parke Davis internal
27   memos noted that "the key goal of the teleconferences was to increase Dilantin and Neurontin new
28


                                                                         28

                        PLAINTIFF'S' COMPLAINT FOR               nAMACFC AIVII IWAIANI) FOR   II1RV TRIM
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 33 of 77


1    prescriptions by convincing non-prescribers to begin prescribing and current prescribers to increase their
2    new prescription behavior."
3           87.     Speakers bureaus and related programs were other physician-to-physician activities
4    developed by Defendants to promote Dilantin and Neurontin. Sales employees were encouraged to
5    "expand the speaker base—identify and train strong Dilantin and Neurontin advocates and users to
6    speak locally for Dilantin Neurontin".
7
            88.     Parke Davis also organized Merritt-Putnam lecture series to improve "public relations
8
     within the neurology community, etc., as well as [to impact] the volume of Dilantin and Neurontin new
9
     prescriptions." The speakers bureau for this lecture series included chairs of neurology departments and
10
     directors of clinical programs at major teaching hospitals. Members of the speakers bureau were invited
11
     to special meetings where, in addition to lectures on the clinical use of Dilantin, they were updated on
12
     promotional strategies for the drug. Parke Davis also created a National Speaker's Bureau to falsely
13
     promote the safety and efficacy of Dilantin as evidenced in their business plan.
14
            89.     Parke Davis sought to provide unrestricted educational grants to locally organized
15
16   symposia at which it expected Dilantin or gabapentin to be favorably discussed. One memo

17   recommended the following: "Assist in the organization of a [major university hospital's] pain

18   symposium .-. . .We will probably write them an unrestricted educational grant to help fund the project.

19   In return, they will discuss the role of Neurontin in neuropathic pain and Dilantin use, among other

20   topics. They do have a very favorable outlook toward Dilantin and Neurontin."
21           90.    Pfizer acquired Warner-Lambert and its Parke Davis division in 2000 for $91 billion. As
22   a part of the acquisition, Pfizer acquired Warner-Lambert's products, including its neurological products
23   such as Dilantin, Cerebyx and Neurontin. After the purchase, Pfizer continued the Parke Davis business
24   plans described above.
25           91.    In May 2004, as a direct result of the above-described conduct, Wamer-Lambert pled
26
     guilty to off label marketing and promotion and agreed to pay over $430 million to resolve criminal
27
     charges and civil liabilities in connection with its illegal and fraudulent promotion of unapproved uses of
28
     Neurontin — the AED marketed side-by-side with Dilantin. The settlement agreement included a

                                                            29

                      PLAINTIFF'' CUMPLAINT FOR DAMAGFC AND IWILIAIVTI FOR .IITRV TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 34 of 77


1    Corporate Integrity Agreement, requiring Pfizer to train and supervise its marketing and sales staff to
2    protect against future off-label marketing conduct.
3
     J.     Defendants Performed and Ignored Their Own Safety Signal Analysis for Dilantin-Induced
4           Cerebellar Atrophy
5           92.   In 2009, one of Pfizer's chief safety signal experts, Manfred Hauben, M.D., performed a

6    safety signal analysis of the risk of cerebellar atrophy from Dilantin.9 That same year, Dr. Hauben and
 7   another Pfizer safety signal expert, Dr. Andrew Bates, published an article describing methods by which
 8   drug companies are able to use their internal safety databases to explore and detect safety signals,
9    including signals for cerebellar atrophy. Highlights from that article are below:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     9Hauben and Bates, Decision Support Methods For the Protection of Adverse Events in Post-Marketing Data,
     Drug Discovery Today (2009)

                                                            30

                     PLAINTIFF'' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 35 of 77



1
2                 Methodologies to interrogate the data
                  Reported ADRs may stand nut and he selected as possible signals
3                 for various reasons, both clinical and quantitative. The clinical
                  criteria and heuristics used in pharmacovigilance have been dis-
4                 cussed in detail elsewhere 126-281.
5                    We focus on ADIts that first come to attention only after
                  accumulation of a crucial mass of cases. Determining this crucial
6                 mass is the key conundrum In signal detection and where quanti-
                  tative approaches based on computer-based statistical calculations
 7                can help,
8                    Contemporary computer algorithms in pharmarovigilance pri-
                  marily perform what is commonly called 'rlisproportionallq- ana-
9                 lysis', Key to understanding this analysis is the 2 - 2 contingency
                  table that classifies reports according to the presemx/absence of
10                the suspect drug of interest and the presence/absence of the event
                  of interest in reports (for example phenytoin and cerebellar atro-
11
                  phy in Table I It summarizes the number of caws in.thi: database
12                that list phenytoin as suspect drug and cerebellar atrophy us the
                  event, the number of reports listing phenytoin with other events,
13                the number of reports of all other thugs listing cerebellar atrophy
                  and the number of reports listing any other drug and any other
14                event. The vast majority of reports will fall Into the last category
15                (cell I)). Given the sparsity of SRS databases and a focus on rare
                  adverse events in pharmacrwigilance, cell A will have the fewest
16                reports. A similar table can be constructed for every possible drug-
                  event combination (drug-event combinations with no reports will
17                 have the cell count A = 0).
18                ft=
                  Coat     cry tete0 0=0 In i:Mpci=re=1.4 cc-4gs.
                                                                              OfeSCM 10 an caw events
19                                                A
                                                    cYarn neng weetets
                                                                              U                                      A, 0
                                giamh
                  Repasts to ati other drop       t                           0                                      C.0
20                Total                           Art                         0r U                                   ArOrCe0


                                                                                                 r-..yes"....1.4.-cartulayttLa• 141
21
22
23
24          93.       Dr. Hauben's analysis prompted Pfizer to change its Dilantin labels to warn about

25   cerebellar atrophy in foreign countries, but not in the U.S. By at least 2009, Defendants were (i) aware

26   of cerebellar atrophy as an adverse effect of their drug, (ii) performed a safety signal analysis, and (iii)

27   knowingly chose not to change their U.S. label to warn of the risk after the safety signal was detected.
28


                                                                         31

                          PI A 11VT1FFIV rratpr d IIVT Fnp ne INA CPV AM) I)PAJAW) FnD IUD V TOTA 1
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 36 of 77


1    K.     Defendants Were Cited by the FDA for Failing to Review, Analyze, and Renort Serious
            Adverse Drug Events
2
3           94.     Section 505(k)(1) of the Federal Food, Drug, and Cosmetic Act [21 U.S.C. § 355(k)(1);
4    see also 21 CFR 314.80 and 314.81] require Defendants to establish and maintain records and to report
5
     data relating to clinical experience, along with other data or information, for drugs for which an
6
     approved application is in effect. Failure to comply with Section 505(k) is a prohibited act under Section
7
     301(e) of the Act [21 U.S.C. § 331(e)].
8
            95.     Following a 2009 inspection, the FDA issued a warning letter to Pfizer noting serious
9
     violations relating to Dilantin and other products, including the following:
10
            •       Serious and unexpected ADE reports are not promptly investigated as required by 21
11                  CFR 314.80(c)(1)(ii).
12          •       Failure to submit 15-day Alert reports for serious adverse drug experiences as a non-
                    applicant to the applicant within 5 calendar days of receipt as required by 21 CFR
13                  314.80(c)(1)(iii).
14
            •       Failure to promptly review all adverse drug experience information obtained or otherwise
                    received by the applicant from any source as required by 21 CFR 314.80(b).
15          96.     Defendants failed to promptly investigate, review and report to the FDA ADE reports of
16   cerebellar atrophy from Dilantin exposure.
17
     L.     Defendants Have Known for Decades that Dilantin Causes Cerebellar Atrophy and Failed
18          to Warn of the Risk
19
20          97.     As noted above, Defendants are required to conduct adequate post approval safety

21   surveillance for all of their drugs, including Dilantin, by collecting and evaluating aggregated safety data

22   and scientific literature relating to the adverse effects of their drugs. Defendants are required by law to

23   analyze and determine whether safety signals exist; to report those safety findings to the FDA; to

24   continuously revise or update their product labels; and to provide an identification of the current risks
25   associated with Dilantin in order to allow for the safe and effective use of the product, including warning
26   for the risk of cerebellar atrophy and its related conditions.
27           98.    The scientific literature and reports of Dilantin-induced cerebellar atrophy date back
28   more than 70 years. The scientific studies and peer reviewed literature positively identifying a direct


                                                             32

                     PLAINTIFF'S COMPLAINT FOR DAMAGES AND DEMAND FOR _WRY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 37 of 77



1    causal link and/or association between Dilantin and cerebellar atrophy number over 100 readily
2    available papers, all which Defendants knew or, at a minimum, should have known about, and should
3    have but did not disclose to the FDA and U.S. healthcare providers.
4           99.     Further, despite hundreds of reports of cerebellar atrophy, gait disturbances, ataxia and
5    neurological adverse events associated with Dilantin/phenytoin products, no safety information has been
6
     included in the labeling to reflect the increased risks to subpopulations, the unique risk factors, the
7
     duration of therapy, or pharmacogenetics on the safety of the post-marketing experience with these
8
     catastrophic and disabling injuries.
9
             100.   Indeed, despite the significant volume of safety information establishing the known risks
10
     of an adverse reaction as severe and permanent as cerebellar atrophy, Defendants' Dilantin label
11
     remained entirely silent about these risks for decades. To this day, Defendants still fail to provide
12
     sufficient information regarding the risks of cerebellar atrophy. Nor have they ever provided appropriate
13
     safety instructions to patients to reduce the risk of occurrence of these potentially disabling diseases.
14
             101.    Defendants have had ample opportunity to change their label to provide adequate
15
16   warnings regarding cerebellar atrophy and sufficient instructions on the safe use of Dilantin. Indeed,

17   using SNDAs and CBEs, Defendants have changed the Dilantin label numerous times to warn of other

18   adverse reactions. During this same time frame, Defendants provided better warnings and more

19   information on related conditions in foreign countries, as evidenced by the labeling for Dilantin and

20   Epanutin products in other countries, including Australia, Canada and Japan. Pfizer also distributes
21   Patient Information Leaflets directly to Dilantin consumers in the E.U. that refer to symptoms of
22   cerebellar atrophy. Pfizer, however, does not provide this information to U.S. patients.
23           102.    Medication Guides presented another opportunity for Defendants to warn of these risks.
24   Medication Guides are patient labeling (21 CFR part 208) which accompany drugs deemed by the FDA
25
     to have serious and significant risks. Medication Guides address issues that are specific to particular
26
     drugs or drug classes. They contain FDA-approved information that can help patients avoid serious
27
     adverse reactions. Medication Guides are developed by manufacturers, reviewed by the FDA, and are
28
     required to be distributed by pharmacies with each prescription. Defendants should have developed a

                                                             33

                      PLAINTIFF'S' COMPLAINT FOR DAINACFR A1111) IWAIAND FOR IVRY TillAI.
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 38 of 77



1    Medication Guide for Dilantin, independently, to include specific warnings regarding cerebellar atrophy,
2    ataxia and the associated neurocognitive impairments. Dilantin's Medication Guide does not warn about
3    cerebellar atrophy, ataxia and the associated neurocognitive impairments. Nor does it warn about the
4    risks associated with the duration of therapy (or chronic exposure) or of the toxicological consequences
5    to the brain and central nervous system from cerebellar atrophy.
6
            103.    Defendants should have (but did not) undertake safety surveillance analyses to include a
 7
     comprehensive analysis of the available scientific literature, epidemiological studies or employ data
8
     mining techniques using various modalities to assess the risks of prolonged therapy of Dilantin and
9
     cerebellar atrophy that has been associated with their Dilantin products.
10
            104.    While Dilantin is the leading drug-induced cause of cerebellar atrophy, other drug
11
     companies who market epilepsy drugs warn about the risk of cerebellar atrophy. For example,
12
     AbbVie's Depakote (another anti-epileptic drug) label warns about the potential for cerebellar atrophy in
13
     the warnings section of its drug's label. Notably, AbbVie's warning is based only on case reports and
14
     without the benefit of 50 years of empiric and epidemiological scientific data applicable to phenytoin.
15
16   Although Depakote rarely causes cerebellar atrophy and almost all of the Depakote cases improve on

17   discontinuation of the drug, AbbVie has warned of this risk for years.

18          105.    Defendants had and have a duty to collect, review, and disclose all relevant scientific and

19   safety information as well as to provide adequate directions for the safe and effective use of Dilantin
20   pursuant to 21 C.F.R. 314.80 and 314.81. Defendants also had and have a duty to provide adequate
21   warnings and directions for use pursuant to 21 C.F.R 201.5, 201.56, 201.57, 208, and could have
22   revised their labeling over the last decades pursuant to 314.70, including adding new warnings and
23   improved direction for use to Plaintiffs, their prescribing physicians, and U.S. healthcare professionals
24   with regard to the risk of permanent, irreversible cerebellar atrophy and related neurological injuries
25
     associated with Dilantin, including irreversible neurotoxicity, peripheral neuropathy, dysarthria (speech
26
     impairment), cognitive injuries and ataxia.
27
            106.     As a direct result of the wrongful acts and omissions listed above and Defendants'
28
     deficient and inadequate warnings, Plaintiffs' prescribing physicians were deprived of the ability to fully

                                                           34

                     PLAINTIFFNIYMPLAINT MR IMMACEV ANI) TM-WAND MR _WRY TWAT
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 39 of 77



1    assess the risks and make an informed decision about prescribing Dilantin to Plaintiffs. Had Plaintiffs or
2    their prescribing physicians been made aware of the known risks and dangers associated with Dilantin or
3    the availability of safer alternatives, or had Defendants disclosed such information to Plaintiffs or their
4    prescribing physicians, Plaintiffs would not have taken Dilantin and would not have suffered the
5    permanent and life-altering injuries at issue.
6                                            V.       THE PLAINTIFFS
7
     A.      Meredith Tallis
8
             107.     Meredith Tallis is a 57-year-old female who resides in Tucson, Arizona. She has
9
     suffered from seizure disorder for nearly her entire life. She was prescribed and took Dilantin for
10
     several decades. As a result of her ingestion of Dilantin, Ms. Tallis recently developed cerebellar
11
     atrophy. She suffers from memory loss, vision problems, gait disturbances, balance issues, and requires
12
13   a live-in caretaker to assist with her daily needs. She will live with these substantial deficits for the

14   remainder of her life.

15   B.      Roger West

16           108.    Roger West is a 57-year-old male who resides in Sierra Vista, Arizona. He has suffered
17   from seizure disorder for most of his life. He was prescribed and took Dilantin for several decades. As
18   a result of his ingestion of Dilantin, Mr. West developed cerebellar atrophy. He suffers from memory
19   loss, gait disturbances, and balance issues and will live with these substantial deficits for the remainder
20   of his life.
21                                  Equitable Tolling of Statute of Limitations
22           109.    Plaintiffs incorporate by reference all prior paragraphs of this Complaint as if fully set
23
     forth herein.
24
             110.    The running of any statute of limitations has been tolled by reason of Defendants'
25
     fraudulent concealment. Defendants, through their affirmative misrepresentations and omissions,
26
     actively concealed from Plaintiffs and Plaintiffs' prescribing physicians the true risks associated with
27
     Dilantin. As a result of Defendants' actions, Plaintiffs and their prescribing and treating physicians were
28
     unaware, and could not reasonably known or have learned through reasonable diligence, that Plaintiffs

                                                             35

                      PLAINTIFF'S'COMPLAINT POP 1141144CF(' AND DFAIAND FOP IlIDV TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 40 of 77


1    had been exposed to the risks alleged herein and that the neurological sequelae, including irreversible
2    cerebellar atrophy, cerebellar ataxia, peripheral neuropathy, cerebellar degeneration, dysarthria, and
3    other cognitive injuries were the direct and proximate result of Defendants' acts and omissions.
4           111.    Defendants are estopped from relying on any statute of limitations because of their
 5   fraudulent concealment of the true risks of cerebellar atrophy, cerebellar ataxia, cerebellar degeneration,
6    dysarthria, cognitive injuries and related sequelae associated with Dilantin. The risks identified herein
7
     involve non-public information over which Defendants had and have exclusive control. Defendants
8
     knew that this safety information was not available to Plaintiffs and Plaintiffs' prescribing physicians.
 9
     Because Defendants concealed the risks of cerebellar atrophy, permanent cerebellar ataxia, peripheral
10
     neuropathy, cerebellar degeneration, dysarthria, cognitive injuries and related sequelae associated with
11
     Dilantin products, Plaintiffs and their prescribing physicians were not aware of the risks and were unable
12
     to positively conclude that Dilantin was the cause of Plaintiffs' injuries until recently, within the statute
13
     of limitations. Defendants' misrepresentations of safety and efficacy included the false representation
14
15   that, if Plaintiffs suffered acute episodes of Dilantin toxicity based on high serum levels of Dilantin,

16   their side effects would be reversible and entirely resolve if they briefly stopped taking Dilantin and

17   resumed Dilantin therapy at a later date. Defendants are estopped from relying on any statute of

18   limitations because of their intentional concealment of these facts.

19           112.    Plaintiffs had no knowledge that Defendants were engaged in the wrongdoing alleged

20   herein. Because of Defendants' fraudulent acts and concealment, Plaintiffs and their prescribing
21   physician could not have reasonably discovered the wrongdoing at an earlier date. Further, the
22   economics of the fraud must be considered in context. Defendants had the ability to and did spend
23   enormous amounts of money in furtherance of their purpose of marketing, promoting and/or distributing
24   their blockbuster drug Dilantin, notwithstanding the known or reasonably known risks. Plaintiffs and
25
     their prescribing physicians could not have afforded and could not have reasonably conducted studies to
26
     determine the nature, extent and identity of the health risks at issue in this Complaint and, instead, were
27
     required to and did rely on Defendants' representations. Accordingly, Defendants are precluded by the
28


                                                             36

                      PLAINTIFF'S COMPLAINT FOR DAMAGES' AND DFMAND FOR JURY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 41 of 77


 1   discovery rule, estoppel and/or the doctrine of fraudulent concealment from relying upon any statute of
2    limitations.
3                                            VI.     CAUSES OF ACTION
4
                                             FIRST CLAIM FOR RELIEF
 5
6                            STRICT PRODUCT LIABILITY - FAILURE TO WARN

 7           113.      Plaintiffs incorporate by reference each and every paragraph of this Complaint as though

8    set forth in full in this cause of action.
 9           114.      Defendants manufactured, marketed, distributed and supplied Dilantin. As such,
10   Defendants had a duty to warn the public including Plaintiffs and their prescribing physicians of the
11   health risks associated with using Dilantin.
12           115.      Dilantin was under the exclusive control of Defendants and was sold without adequate
13   warnings regarding the risk of cerebellar atrophy, peripheral neuropathy and related neurological
14   sequelae, including ataxia and persistent loss of locomotion, including in individuals with underlying
15
     balance disturbances and cognitive dysfunction.
16
             116.      As a direct and proximate result of the defective condition of Dilantin and its label, as
17
     manufactured and/or supplied by Defendants, Plaintiffs suffered injury, harm, and economic loss as
18
     alleged herein.
19
             117.      Defendants knew of the defective nature of Dilantin but continued to design,
20
     manufacture, market, and sell Dilantin in order to maximize sales and profits at the expense of public
21
     health and safety. Defendants' knowing, conscious, and deliberate disregard of the foreseeable harm
22
     caused by Dilantin violated their duty to provide accurate, adequate and complete warnings.
23
24           118.      Defendants failed to warn the public, Plaintiffs and Plaintiffs' prescribing physicians of

25   the dangerous propensities of Dilantin, which were known or should have been known to Defendants, as

26   they were scientifically readily available. Defendants failed to comply with FDA regulations governing

27   prescription labeling, including 21 C.F.R. 201.56, 201.57, 314.70, 314.80, 314.81 and 201.80. Further,

28


                                                              37

                        PLAINTIFF'' mum...11NT FOR ILIMAGFC             IWACINI) WIR II/RV TRI41
             Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 42 of 77


1    Defendants had the ability to request and obtain a patient Medication Guide that could have provided
2    adequate warnings of the risks referenced herein.
3            119.    Defendants knew and intended that Dilantin would be prescribed by physicians and
4    would be used by persons. Defendants also knew that the physician and the user such as Plaintiffs
5    would rely upon the representations made by Defendants in the Dilantin product labels and in
6    Defendants' promotional and sales materials, upon which the Plaintiffs' prescribing physicians did so
7
     rely.
8
             120.    As a direct and proximate result of Defendants' sale of Dilantin without adequate
9
     warnings regarding the risk of cerebellar atrophy, peripheral neuropathy and related sequelae, Plaintiffs
10
     suffered injury and harm as alleged herein.
11
             121.    Defendants' conduct in the packaging, warning, marketing, advertising, promotion,
12
     distribution and sale of Dilantin was committed with knowing, conscious, and deliberate disregard for
13
     the rights and safety of consumers such as Plaintiffs, thereby entitling Plaintiffs to punitive damages in
14
     an amount to be determined at trial that is appropriate to punish Defendants and deter them from similar
15
16   conduct in the future.

17
                                           SECOND CLAIM FOR RELIEF
18
                           STRICT PRODUCT LIABILITY — DEFECTIVE DESIGN
19
             122.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as though
20
     set forth in full in this cause of action.
21
             123.    Defendants were the manufacturers, labelers, sellers, distributors, marketers, and/or
22
     suppliers of Dilantin, which was defective and unreasonably dangerous to consumers.
23
24           124.    Defendants' product was labeled, sold, distributed, supplied, manufactured, marketed,

25   and/or promoted by Defendants, and was expected to reach and did reach consumers without substantial

26   change in the condition in which it was manufactured and sold by Defendants.

27           125.    The Dilantin manufactured, labeled, supplied, and/or sold by Defendants was defective in
28   design or formulation in that when it left the hands of the manufacturers and/or sellers it was


                                                            38

                      PLAINTIFFW (WWI AINT FDA I)AMAC,FR AND DFMANI) FOP IIIRV TRIAI
             Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 43 of 77


 1   unreasonably dangerous and its foreseeable risks exceeded the benefits associated with its design or
 2   formulation. The foreseeable risks of Dilantin exceeded the benefits associated with the designs or
3    formulations of the product.
 4           126.   Upon information and belief, Defendants knew of the defective nature of Dilantin but
 5   continued to design, manufacture, market, and sell it so as to maximize sales and profits at the expense
6    of public health and safety.
 7
             127.   There were safer alternative methods and designs for the manufacture of Dilantin
8
     products. For example, Defendants failed to design Dilantin products to meet their own formula and
 9
     manufacturing specifications for good manufacturing processes; Defendants failed to certify and
10
     remediate the deficient manufacture and production of approved Dilantin products; and Defendants
11
     could have substituted a safer alternative design without having to submit another new drug application.
12
     In fact, Defendants have changed the chemical composition of Dilantin in the past without first seeking
13
     FDA approval.10 For example, Defendants developed, tested and obtained approval in 1996 for another
14
     anti-epileptic drug (Cerebyx) which is chemically similar to Dilantin and does not carry the same risk of
15
16   cerebellar atrophy. Further, Defendants have designed and manufactured phenytoin with an acid base

17   used in certain forms of Dilantin products. Studies have shown that using phenytoin acid carries a lower

18   risk of cerebellar injuries than its phenytoin sodium counterparts." At all times material, Defendants

19   have known of this available safer alternative design, which was economically feasible for Defendants
20   to utilize.
21           128.   At all times material, Dilantin was designed, tested, inspected, manufactured, assembled,
22   developed, labeled, licensed, marketed, advertised, promoted, packaged, supplied and/or distributed by
23   Defendants in a defective and unreasonably dangerous condition in ways which include, but are not
24   limited to, one or more of the following:
25           a.     When placed in the stream of commerce, the drug contained unreasonably dangerous
26
     design defects and was not reasonably safe and fit for its intended or reasonably foreseeable purpose or
27
28
     10 See Manufacturing
                            Defect claim and the Pfizer/Warner-Lambert Amended Consent Decree referenced below.

                                                             39

                     PLAINTIFF'.4COMPl.AINT FOR DA ALICFS 4WD APALINI) FOR WRYTRIAI.
                                                                                 A
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 44 of 77



1    as intended to be used, thereby subjecting users and/or consumers of the drug, including Plaintiffs, to
2    risks which exceeded the benefits of the drug;
3            b.      The drug was insufficiently tested;
4            c.      The drug caused harmful side effects that outweighed any potential utility; and
 5           d.      The drug was not accompanied by adequate labeling, instructions for use and/or earnings
6
     to fully apprise the medical, pharmaceutical and/or scientific communities, and users and/or consumers
 7
     of the drug, including Plaintiffs, of the potential risks and serious side effects associated with its use.
8
             129.    In light of the potential and actual risk of harm associated with the drug's use, a
9
     reasonable person who had actual knowledge of this potential and actual risk of harm would have
10
     concluded that Dilantin should not have been marketed in that condition.
11
             130.    At all times material, Dilantin was expected to reach, and did reach, users and/or
12
     consumers across the United States, including Plaintiffs, without substantial change in the defective and
13
     unreasonably dangerous condition in which it was sold.
14
             131.    Plaintiffs used Dilantin for its intended or reasonably foreseeable purpose. As a direct,
15
16   proximate and producing result of the defective and unreasonably dangerous condition of Dilantin,

17   Plaintiffs sustained harm for which Plaintiffs are entitled to damages.

18           132.    Defendants' aforementioned conduct was committed with knowing, conscious, and

19   deliberate disregard for the rights and safety of consumers such as Plaintiffs, and entitles Plaintiffs to

20   punitive damages in an amount to be determined at trial that are appropriate to punish Defendants and
21   deter them from similar conduct in the future.
22
23
24
25
26
27
28
     11 Dilantin Kapseals are extended phenytoin sodium.

                                                              40

                      PLAINTIFF'S' COMPLAINT FOR DAMAGFC ANTI IWMAND FOR JURY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 45 of 77


1                                           THIRD CLAIM FOR RELIEF
2                                           MANUFACTURING DEFECT
3            133.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as though
4    set forth in full in this cause of action.
5
             134.    Since 1990, there have been a total of 64 recalls of Warner Lambert products for
6
     manufacturing and other defects. Several of these recalls included Dilantin products. In 1993, the
7
     company agreed to a consent decree that halted the manufacture of several drugs (including certain
8
     Dilantin product) while its manufacturing processes were changed to comply with law. In 1995,
9
     Warner-Lambert pled guilty to criminal charges and agreed to pay a $10 million fine for hiding data
10
     from the Food and Drug Administration regarding faulty manufacturing processes used for several of its
11
     drugs, including Dilantin. The violations were so significant that Warner-Lambert's former vice
12
     president for quality control was indicted on criminal charges alleging that he was involved in an
13
14   attempt to hide failures in quality control.

15           135.    After Pfizer acquired Warner-Lambert and Parke Davis for $91 billion in 2000, Pfizer

16   became bound to the 1993 Consent Decree. Pfizer consented to a Remedial Action Plan that required

17   Defendants to comply with Good Manufacturing Processes required by FDA regulations for the

18   manufacturing of Dilantin products.
19           136.     On December 15, 2005 — twelve years after Defendants represented they would resolve
20   their quality control issues — Pfizer submitted a Supplemental New Drug Application 84-349/S-045 to
21   the FDA seeking approval for a different manufacturing process to manufacture Dilantin Kapseals
22   (extended release sodium phenytoin 100 mg) into a form of Dilantin called Dilantin Capsules. Through
23   this submission, Pfizer reformulated Dilantin 30 mg and 100 mg Kapseals without disclosing the
24
     reformulation to U.S. consumers and healthcare providers. Pfizer, however, did disclose the
25
     reformulation to consumers and prescribing physicians in other countries, including in Canada, through
26
     Dear Healthcare Provider letters.
27
             137.    In doing so, Pfizer unilaterally altered the manufacturing process for Dilantin Kapseals
28
     100 mg into a different form of the drug (Dilantin Capsules) that utilized phenytoin sodium. Pfizer

                                                           41

                       prAIIVTIFF'N rnmptAINT FnR nAMAGFC AINI) IWAIA VD PIM        IIAPV TRIA I
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 46 of 77


 1   subsequently filed an Amendment to SNDA 84-349/S-045 notifying the FDA that the new
2    manufacturing changes and enhancements were developed primarily to address manufacturing concerns
3    that were the subject of the 1993 consent decree between the FDA and Wamer-Lambert.
4            138.    The FDA rejected the submission and the bioequivalence studies due to the poor quality
 5   of both the data and submissions. Ultimately the submission was approved by the FDA Office of
6
     Generic Drugs, Division of Bioequivalence on August 7, 2006.
 7
             139.    On October 15, 2007, Pfizer entered into an Amended Consent Decree regarding the
8
     manufacturing deficiencies for Dilantin 30 mg and Dilantin 100 mg capsules. In this Amended Consent
9
     Decree, Pfizer admitted that (even after 14 years) it had not completed the certifications and remedial
10
     action plans that were the subject the 1993 consent decree. On information and belief, Plaintiffs
11
     received Dilantin that was defectively manufactured and the subject of the Consent Decrees.
12
             140.    As a direct, proximate and producing result of the defective and unreasonably dangerous
13
     condition of Dilantin, Plaintiffs were injured and required reasonable and necessary health care
14
     treatment and incurred expenses for which Plaintiffs are entitled to damages.
15
16           141.    Defendants' aforementioned conduct was committed with knowing, conscious, and

17   deliberate disregard for the rights and safety of consumers such as Plaintiffs. Plaintiffs seek punitive

18   damages in an amount to be determined at trial that are appropriate to punish Defendants and deter them

19   from similar conduct in the future.

20                                         FOURTH CLAIM FOR RELIEF
21
       FRAUD, FRAUDULENT CONCEALMENT AND INTENTIONAL MISREPRESENTATION
22
23           142.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as though

24   set forth in full in this cause of action.

25           143.    At all material times, Defendants were engaged in the business of manufacturing,

26   labeling, testing, marketing, distributing, promoting and selling Dilantin.
27
28


                                                            42

                      PLAINTIFF'crn4P1.AINT FfR       n4AIACFN AND 1)1FMAIVI)F1)R _WRY TRTAT
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 47 of 77


1           144.    Defendants made misrepresentations of material facts to, and omitted and/or concealed
2    material facts from Plaintiffs and Plaintiffs' prescribing physicians in the advertising, marketing,
3    distribution and sale of Dilantin regarding its safety and use.
4           145.    Defendants deliberately and intentionally misrepresented to and omitted and/or concealed
5    material facts from consumers, including Plaintiffs and their prescribing physicians, that Dilantin was
6    safe when used as intended. Such misrepresentations, omissions, and concealments of facts include, but
7
     are not limited to:
8
             •      Failing to disclose, and/or intentionally concealing, the results of tests reflecting the risks
9
                    of cerebellar atrophy and other neurological injuries associated with the use of Dilantin;
10
             •      Failing to include adequate warnings about the potential and actual risks of cerebellar
11
                    atrophy, permanent cerebellar ataxia, speech impairments, cognitive deficits and
12
                    peripheral neuropathy and the nature, scope, severity, and duration of these serious
13
                    adverse effects;
14
             •       Concealing the known incidents of cerebellar atrophy, cognitive deficits and peripheral
15
16                   neuropathy;

17           •       Engaging in fraudulent and misleading promotional and marketing activities, including

18                   placing advertisements in medical journals, technical booths at the ILAE and AAN

19                   conferences, CME or satellite symposiums, and scientific meetings;

20           •       Fraudulently promoting and marketing Dilantin alongside Neurontin;
21           •       From 1993 through the present, Defendants engaged in a systematic failure to ensure that
22                   Dilantin products were made in compliance with Current Good Manufacturing Practices
23                   (CGMP) and ensure that Dilantin was manufactured pursuant to proper and adequate
24                   specifications and formulations;
25
             •       From the 1960's through the present, Defendants partnered with nonprofit organizations,
26
                     including the American Epilepsy Society and American Foundation for Epilepsy, for the
27
                     improper purpose of increasing sales of Dilantin without disclosing to consumers the
28


                                                             43

                      PLAINTIFFIN COMPLAINT MR ILIMACPC AND OFMANII FOP 111RYTRIAI
     Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 48 of 77


1         extent of Defendants' involvement with the nonprofit organizations or the risks
2          associated with the drug;
3    •     Defendants knowingly concealed the results of Dr. Manfred Hauben and Dr. Andrew
4          Bates' safety signal analysis from Plaintiffs and their prescribing physicians;
5    •     Defendants intentionally misrepresented to, and omitted and/or concealed material facts
6          from, at-risk populations, including Plaintiffs and their respective prescribing physicians,
7
           with regard to the increased risk of cerebellar atrophy;
8
     •     Defendants have not disclosed to prescribing physicians that they never conducted
9
           adequate randomized controlled trials or safety studies to prove chronic Dilantin therapy
10
           was safe;
11
     •     Defendants chose to warn consumers and prescribing physicians in foreign countries
12
           regarding the risk of cerebellar atrophy from Dilantin, yet chose not to warn U.S. patients
13
           and healthcare providers, including Plaintiffs' prescribing physicians;
14
15   •     Defendants failed to disclose to Plaintiffs and their prescribing physicians that Dilantin

16         lacks efficacy and its risks outweigh the benefits of the drug;

17   •     Defendants failed to disclose to Plaintiffs and their prescribing physicians that safer

18         alternative anti-epileptic drugs exist that do not carry a risk of cerebellar atrophy;

19   •     Defendants failed to disclose that patients can be screened and genetically phenotyped
20         prior to being prescribed to Dilantin in order to screen for CYP2C9*2 or *3 variants and
21         avoid increased risks of cerebellar atrophy from impaired pharmacokinetics;
22   •     That irreversible cerebellar degeneration and atrophy can begin as soon as Dilantin is
23         taken, within days or weeks of therapy, and over short or long periods of time;
24   •     Recommended doses can lead to toxic levels of serum concentrations that contribute to
25
           cerebellar atrophy, ataxia, loss of locomotion, and other neurological impairments;
26
     •     One time exposure to Dilantin can cause permanent and irreversible cerebellar damage;
27
     •     Case-control studies showed a greater risk, incidence and causative findings of moderate
28
           to severe cerebellar atrophy associated with long-term Dilantin therapy;

                                                   44

            PLAINTIFF'S COMPLAINT FOR DAMAGE' AND OFAIAND FOR JIIRY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 49 of 77


1           •       That the use of Therapeutic Monitoring (TDP) using free phenytoin and therapeutic
2                   levels of Dilantin should be used to closely monitor patients weekly to bi-monthly along
3                   with frequent neurological examinations;
4           •       That several scientific groups have recommended that Dilantin not be used as a l' or 2nd
5                   line agent and recommended restricting its use in at-risk populations (pregnant women,
6                   newborns, children, mentally disabled, elderly) due to risks of cerebellar atrophy and
7
                    adverse neurological sequelae and due to lack of efficacy.
8
            146.    Defendants intentionally concealed facts known to them, as alleged herein, in order to
9
     ensure increased sales of Dilantin, including concealing facts from Plaintiffs and their prescribing
10
     physicians.
11
            147.    Defendants had a duty to disclose the foregoing risks and failed to do so despite
12
     possession of material information concerning those risks. Defendants' representations that Dilantin
13
     was safe for its intended purpose were false as Dilantin was, in fact, dangerous to Plaintiffs' health.
14
     Moreover, Defendants knew that their statements were false, knew of numerous incidents of cerebellar
15
16   atrophy, deaths, permanent cerebellar ataxia, speech impairments, cognitive deficits and peripheral

17   neuropathy, and knew that their omissions rendered their statements and product label false or

18   misleading.

19           148.   Further, Defendants failed to exercise reasonable care in ascertaining the accuracy of the

20   safety information regarding the use of Dilantin and failed to disclose to prescribing physicians and
21   patients that Dilantin caused cerebellar atrophy, deaths, permanent ataxia, cognitive deficits and
22   peripheral neuropathy, among other serious neurological adverse effects. Defendants also failed to
23   exercise reasonable care in communicating safety information concerning Dilantin to Plaintiffs'
24   prescribing physicians and Plaintiffs and/or concealed facts that were known to Defendants from
25
     Plaintiffs' prescribing physicians and treating physicians.
26
             149.    Plaintiffs and their prescribing and treating physicians were not aware of the falsity of the
27
     foregoing representations, nor were Plaintiffs' prescribing physicians or treating physicians aware that
28
     material facts concerning the safety of Dilantin had been concealed or omitted by Defendants. The

                                                            45

                      PLAINTIFF'' MVP FAINT FOR RAMAGFC AND DEMAND FOR JURY TRIM.
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 50 of 77


 1   misrepresentations were made on the dates of the communications, labeling and marketing records
 2   identified in the Complaint, and include Defendants' failure to disclose the essential scientific
 3   information for the safe use of Dilantin.
 4           150.    In reliance upon Defendants' misrepresentations and the absence of disclosure of the
 5   serious health risks identified above, on the dates that Plaintiffs' prescriptions for Dilantin were written,
 6
     Plaintiffs' prescribing physicians relied on Defendants' misrepresentations and prescribed Dilantin to
 7
     Plaintiffs. Further, for the purpose of assessing the risks and benefits of prescribing Dilantin products to
 8
     Plaintiffs for their seizure disorder, Plaintiffs' prescribing physicians relied on their respective
 9
     education, training and experience; the Physician Desk Reference and product label for branded Dilantin
10
     products; Defendant-sponsored medical and pharmaceutical websites; continuing medical education
11
     conferences where Dilantin was discussed; Defendants' sponsored medical literature on Dilantin;
12
     discussions with sales representatives for Defendants at the time Defendants' sales representatives
13
     visited their offices to sell Dilantin; Dear Healthcare Professional (DHCP) letters and written materials
14
     provided by Defendants regarding Dilantin, among other documents and communications.
15
16          151.    Plaintiffs' prescribing physicians relied on Defendants to fairly and accurately disclose

17   the risk and safety information regarding the risks of cerebellar atrophy and related neurological

18   sequelae. The prescribing physicians were not aware of the falsity of the misleading safety information

19   above (including the information identified in this section above), on which Plaintiffs' prescribing
20   physicians relied at the time they prescribed Dilantin to Plaintiffs.
21          152.    Plaintiffs' prescribing physicians had the option to prescribe a large volume of anti-
22   epileptic medications to its respective patient. It is impractical to place the burden on or expect every
23   physician to manage a medical practice, effectively treat their patients, and review all of the available
24   safety literature regarding every drug that may be applicable to their practice. These obvious
25
     impracticalities are, in part, why federal regulations place the burden on drug companies like Defendants
26
     to disclose all material safety information regarding the safe and effective use of their drugs. It is
27
     Plaintiffs' prescribing physicians' medical practice to rely on safety information provided by drug
28
     companies like Defendants, including but not limited to prescribing information disseminated in


                                                             46

                     PLAINTIFF'S COMPLAINT FOR DAMAGES AM) DEMAND FOR MIRY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 51 of 77


 1   labeling, Medication Guides, DHCP letters, sales literature, symposiums and medical conferences.
 2   Plaintiffs' prescribing physician was exposed to, reviewed and relied upon the safety information
 3   referenced above when they analyzed the safest and most effective AED for Plaintiffs. Had Plaintiffs or
 4   their prescribing physicians known of the true risks of severe, irreversible neurotoxicity, including death,
 5   cerebellar atrophy, peripheral neuropathy, permanent ataxia, dysarthria, cognitive impairments and
 6
     related neurological sequelae, Plaintiffs would not have been prescribed Dilantin or taken the drug.
 7
     Instead, Plaintiffs' prescribing physicians would have prescribed a different AED with no or far less risk
 8
     of these neurotoxic sequelae, including cerebellar atrophy and related neurological injuries.
 9
               153.   The reliance by Plaintiffs and their prescribing physicians upon Defendants'
10
     misrepresentations was justified because said misrepresentations and omissions were made by
11
     individuals and entities that were in a position to know the true facts concerning Dilantin. Plaintiffs and
12
     their prescribing physicians were not in a position to know the true facts because Defendants
13
     aggressively promoted the use of Dilantin and concealed the risks associated with its use, thereby
14
     inducing Plaintiffs and their prescribing physicians to use and prescribe Dilantin.
15
16             154.   As a direct and proximate result of Defendants' misrepresentations and/or concealment,

17   Plaintiffs suffered conscious pain and suffering, and suffered injury and harm as previously alleged

18   herein.

19             155.   Defendants' conduct in concealing material facts and making the foregoing
20   misrepresentations, as alleged herein, was committed with conscious or reckless disregard of the rights
21   and safety of consumers such as Plaintiffs, thereby entitling Plaintiffs to punitive damages in an amount
22   to be determined at trial that is appropriate to punish Defendants and deter them from similar conduct in
23   the future. Plaintiffs are not alleging any cause of action of fraud on the FDA.
24
25                                           FIFTH CLAIM FOR RELIEF

26                                     BREACH OF IMPLIED WARRANTY

27             156.   Plaintiffs incorporate by reference each and every paragraph of this Complaint as though
28   set forth in full in this cause of action.


                                                            47

                       PLAINTIFF'' COMPLAINT FOR nAllIAGFC AND IWACANn FOR HMV TRIAL.
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 52 of 77


             157.    Defendants manufactured, marketed, sold, and distributed Dilantin.
 2           158.    At the time Defendants marketed, sold and distributed Dilantin for use by Plaintiffs,
 3   Defendants knew of the purpose for which Dilantin was intended and impliedly warranted Dilantin to be
 4   of merchantable quality, safe and fit for such use.
 5           159.    Plaintiffs' prescribing physicians reasonably relied on the skill, superior knowledge, and
 6
     judgment of Defendants as to whether Dilantin was of merchantable quality, safe and fit for its intended
 7
     use.
 8
             160.    Plaintiffs used Dilantin which was made available to Plaintiffs' prescribing physicians by
 9
     the Defendants. Due to Defendants' wrongful conduct as alleged herein, Plaintiffs could not have
10
     known about the risks and side effects associated with Dilantin until after they ingested it.
11
             161.    Contrary to such implied warranty, Dilantin was not of merchantable quality and was not
12
     safe or fit for its intended use.
13
             162.    As a direct and proximate result of Defendants' breach of implied warranty, Plaintiffs
14
     suffered conscious pain and suffering, injury and harm as previously alleged herein.
15
16           163.    Defendants' aforementioned conduct was committed with knowing, conscious, and

17   deliberate disregard for the rights and safety of consumers such as Plaintiffs, thereby entitling Plaintiffs

18   to punitive damages in an amount to be determined at trial that is appropriate to punish Defendants and

19   deter them from similar conduct in the future.
20
                                            SIXTH CLAIM FOR RELIEF
21
                                         BREACH OF EXPRESS WARRANTY
22
             164.    Plaintiffs incorporate by reference each and every paragraph of this complaint as though
23
24   set forth in full in this cause of action.

25           165.    Defendants expressly warranted that Dilantin was safe and well accepted by consumers

26   and was safe for long-term use. Specifically, Defendants represented to healthcare professionals and the

27   public, including Plaintiffs, that Dilantin was a safe and effective seizure management product and that

28   it could be safely and appropriately used by all populations. Additionally, Defendants aggressively


                                                            48

                      PLAINTIFF'' COMPLAINT FOR DAMAGE' AN)) DFMAND FOR JURY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 53 of 77


 1   marketed Dilantin to the public and healthcare professionals, including Plaintiffs, for use in all
 2   populations for the long-term prevention of seizures. Defendants have sponsored considerable
 3   television, print and internet advertising initiatives that falsely over-promoted the benefits, and
 4   understated the risks, of Dilantin including directly to Plaintiffs. Had Defendants included the critical
 5   safety information referenced above in their advertising and promotional campaigns, Plaintiffs would
 6
     not have used or been prescribed Dilantin. Moreover, Plaintiffs allege that the Dilantin label itself is an
 7
     express warranty regarding the safe and effective nature of the drug; that in addition to the
 8
     advertisements referenced above, Plaintiffs' prescribing physicians relied on the label with respect to the
 9
     administration of Dilantin to Plaintiffs.
10
             166.    Dilantin does not conform to these express representations because it is not "safe" as
11
     represented by Defendants for the reasons stated above, including but not limited to "safe" for use by
12
     individuals such as Plaintiffs.
13
             167.    Plaintiffs were not aware of the falsity of the foregoing representations, nor were
14
     Plaintiffs aware that material facts concerning the safety of Dilantin had been concealed or omitted. In
15
16   reliance upon Defendants' warranties that Dilantin was safe for use by the public (and the absence of

17   disclosure of the serious health risks), Plaintiffs were prescribed Dilantin. Had Plaintiffs known the true

18   facts concerning the risks associated with Dilantin, Plaintiffs would not have purchased or taken it and

19   would not have been injured. By virtue of their wrongful conduct described herein, Defendants
20   breached their express warranties to Plaintiffs. As a direct and proximate result, Plaintiffs suffered the
21   actual damages described herein.
22                                        SEVENTH CLAIM FOR RELIEF
23                       NEGLIGENCE AND NEGLIGENT MISREPRESENTATION
24           168.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as though
25
     set forth in full in this cause of action.
26
             169.    Defendants owed a duty to prescribers and consumers of Dilantin, including Plaintiffs, to
27
     use reasonable care in designing, testing, labeling, manufacturing, marketing, supplying, distributing and
28


                                                            49

                      PLAINTIFF'S' COMPLAINT FOR DAINAGFR AND DP:MANI) FOR _MIRY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 54 of 77


 1   selling Dilantin, including a duty to ensure that Dilantin did not cause users to suffer from unreasonable,
 2   unknown, and/or dangerous side effects.
 3           170.      Defendants failed to exercise reasonable care in the warning about, designing, testing,
 4   labeling, manufacture, marketing, and/or distributing Dilantin and breached their duties to Plaintiff in
 5   that they did not warn of the known risks associated with the use of Dilantin and did not exercise an
 6
     acceptable standard of care. Moreover, the product lacked sufficient warnings of the hazards and
 7
     dangers to users of said product, and failed to provide safeguards to prevent the injuries sustained by
 8
     Plaintiffs. Defendants failed to properly test Dilantin prior to its sale and, as a result, subjected users to
 9
     an unreasonable risk of injury when those products were used as directed and recommended.
10
             171.      Defendants additionally breached their duty and were negligent in their actions,
11
     misrepresentations, and omissions toward Plaintiffs in the following ways:
12
             a. Failed to exercise due care in designing, developing, and manufacturing Dilantin so as to
13
                    avoid the aforementioned risks to individuals using these products;
14
             b. Failed to include adequate warnings with Dilantin that would alert Plaintiffs, theier
15
16                  prescribing physicians and other consumers to its potential risks and serious side effects;

17           c. Failed to adequately and properly test Dilantin before placing it on the market;

18           d. Failed to conduct sufficient testing on Dilantin, which if properly performed, would have

19                  shown that Dilantin had serious side effects, including, but not limited to, cerebellar
20                  atrophy, cognitive deficits and peripheral neuropathy;
21           e. Failed to adequately warn Plaintiffs and their prescribing physicians that use of Dilantin
22                  carried a risk of cerebellar atrophy, cognitive deficits and peripheral neuropathy and other
23                  serious side effects;
24           f. Failed to provide adequate post-marketing warnings or instructions after Defendants knew,
25
                    or should have known, of the significant risks of cerebellar atrophy, cognitive deficits and
26
                    peripheral neuropathy from the use of Dilantin;
27
             g. Placed an unsafe product into the stream of commerce; and
28
             h. Were otherwise careless or negligent.


                                                                       50

                        Dl A 11VT7VIC.PC IV -MIDI A MIT raw,   71 A LI A ir2EV A Alri 11E4LI A li771 EVID 77713V TDI Al
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 55 of 77



 1           172.    Defendants knew, or should have known, that Dilantin caused unreasonably dangerous
 2   risks and serious side effects of which Plaintiffs would not be aware. Defendants nevertheless
 3   advertised, marketed, sold and/or distributed Dilantin knowing of its unreasonable risks of injury.
 4           173.    Defendants knew or should have known that consumers such as Plaintiffs would suffer
 5   injury as a result of Defendants' failure to exercise reasonable care as described above.
 6
             174.    Upon information and belief, Defendants knew or should have known of the defective
 7
     nature of Dilantin, as set forth herein, but continued to design, manufacture, market, and sell Dilantin so
 8
     as to maximize sales and profits at the expense of the health and safety of the public, including
 9
     Plaintiffs, in conscious and/or negligent disregard of the foreseeable harm caused by Dilantin.
10
             175.    Defendants failed to disclose to Plaintiffs and the general public facts known or available
11
     to them, as alleged herein, in order to ensure continued and increased sales of Dilantin. This failure to
12
     disclose deprived Plaintiffs of the information necessary for Plaintiffs and their prescribing physicians to
13
     weigh the true risks of taking Dilantin against the benefits.
14
             176.    As a direct and proximate result of Plaintiffs' use of Dilantin, Plaintiffs suffered serious
15
16   bodily injury, including, but not limited to, cerebellar atrophy, cognitive deficits and peripheral

17   neuropathy.

18           177.    By virtue of Defendants' negligence, Defendants have directly, foreseeable and

19   proximately caused Plaintiffs to suffer serious bodily injury and other losses. As a result, the imposition
20   of punitive damages against Defendants is warranted.
21                                         EIGHTH CLAIM FOR RELIEF
22                                                GROSS NEGLIGENCE
23           178.    Plaintiffs incorporate by reference each and every paragraph of this Complaint as though
24   set forth in full in this cause of action.
25
             179.    Defendants had a duty to exercise reasonable care in the warning about, design, testing,
26
     manufacture, marketing, labeling, sale, and/or distribution of Dilantin, including a duty to ensure that
27
     Dilantin did not cause users to suffer from unreasonable and dangerous side effects.
28


                                                                   51

                      DI AINTTIFVPC l'IlLtD7   A17\17' L'IlD 11 AL, Al7L"C AA/11 TIC*" AIUTIk L'IlD 11113V TD7A11
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 56 of 77


 1          180.     Defendants failed to exercise reasonable care in the warning about, design, testing,
 2   manufacture, marketing, labeling, sale, and/or distribution of Dilantin, in that Defendants knew or
 3   should have known that taking Dilantin caused unreasonable and life-threatening injuries.
 4          181.     Defendants are grossly negligent in the warning about, design, testing, manufacture,
 5   marketing, labeling, sale, and/or distribution of Dilantin.
 6
            182.     Although Defendants knew, or recklessly disregarded, the fact that Dilantin caused
 7
     potentially lethal side effects, Defendants continued to market Defendants' product Dilantin to
 8
     consumers, including Plaintiffs, without disclosing these side effects.
 9
            183.     Defendants knew and/or consciously or recklessly disregarded the fact that consumers
10
     such as Plaintiffs would suffer injury as a result of Defendants' failure to exercise reasonable care as
11
     described above.
12
            184.     Defendants knew of, or recklessly disregarded the defective nature of Dilantin, as set
13
     forth herein, but continued to design, manufacture, market, and sell Dilantin so as to maximize sales and
14
     profits at the expense of the health and safety of the public, including Plaintiffs, in conscious and/or
15
16   reckless disregard of the foreseeable harm caused by Dilantin.

17          185.     As a direct and proximate result of the gross negligence, willful and wanton misconduct,

18   or other wrongdoing and actions of Defendants described herein, which constitute a deliberate act or

19   omission with knowledge of a high degree probability of harm and reckless indifference to the

20   consequences, Plaintiffs suffered conscious pain and suffering, and suffered injury and harm as
21   previously alleged herein.
22          186.     As a direct and proximate result of the gross negligence, willful and wanton misconduct,
23   and other wrongdoing and actions of Defendants, which constitute a deliberate act or omission with
24   knowledge of a high degree probability of harm and reckless indifference to the consequences, Plaintiffs
25
     were injured.
26
            187.     Defendants' aforementioned conduct was committed with knowing, conscious, and/or
27
     deliberate disregard for the rights and safety of consumers such as Plaintiffs, thereby entitling Plaintiffs
28


                                                            52

                      PLAINTIFF'' rnmPtAINT FOR DA AIAGFC AND !MACAW) FOP                  TRIA1
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 57 of 77


 1   to punitive damages in an amount appropriate to punish Defendants and deter them from similar conduct
 2   in the future.
 3                                          NINTH CLAIM FOR RELIEF
 4                    ALTER EGO, CORPORATE LIABILITY AND CIVIL CONSPIRACY
 5           188.     Plaintiffs incorporate by reference each and every paragraph of this complaint as though
 6
     set forth in full in this cause of action.
 7
             189.     At all times material, each of the Defendants was the agent, servant, partner, aider and
 8
     abettor, co-conspirator and/or joint venturer of each of the other Defendants herein and were at all times
 9
     operating and acting within the purpose and scope of said agency, service, employment, partnership,
10
     conspiracy and/or joint venture and rendered substantial assistance and encouragement to the other
11
     Defendants, knowing that their conduct constituted a breach of duty owed to Plaintiffs.
12
             190.     Defendants entered into a civil conspiracy and agreements whereby they created an
13
     atmosphere of misrepresentations and deceit which allowed Defendants to sell Dilantin without adequate
14
     warnings to prescribing physicians and patients.
15
16           191.     There exists and, at all times herein mentioned, there existed a unity of interest in

17   ownership between Defendants such that any individuality and separateness between Defendants has

18   ceased and these Defendants are alter ego of each other and exerted control over each other. Adherence

19   to the fiction of separate existence of Defendants as an entity distinct from other certain Defendants will

20   permit an abuse of the corporate privilege and would sanction a fraud and would promote injustice.
21           192.     Defendants were engaged in the business of, or were successors in interest to entities
22   engaged in the business of researching, designing, formulating, compounding, testing, manufacturing,
23   producing, processing, assembling, inspecting, distributing, marketing, labeling, promoting, packaging,
24   prescribing and/or advertising for sale, and selling Dilantin for the use and ingestion by Plaintiffs and
25
     other users. As such, each Defendant is individually as well as jointly and severally liable to the
26
     Plaintiffs for Plaintiffs' damages.
27
             193.     At all times herein mentioned, the officers and/or directors of the Defendants participated
28
     in, authorized and/or directed the production and promotion of the aforementioned products when they


                                                             53

                       PLAINTIFF'' COMPLAINT FOR DAMAGES' AND IWAIANI) FOR JURY TRIAL
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 58 of 77



 1   knew or, with the exercise of reasonable care and diligence, should have known of the hazards and
 2   dangerous propensities of Dilantin and thereby actively participated in the tortious conduct which
 3   resulted in the injuries suffered by Plaintiffs.
 4                                             PRAYER FOR RELIEF
 5           Plaintiffs respectfully requests the following relief against all Defendants:
 6
            a.       Awarding all actual, compensatory and punitive damages to Plaintiffs in amount to be
 7
     determined at trial;
 8
            b.       Awarding pre-judgment and post-judgment interest to Plaintiffs;
 9
            c.      Awarding the costs and expenses of litigation to Plaintiffs;
10
            d.      Awarding reasonable attorneys' fees to Plaintiffs; and
11
            e.       Such further relief as this Court deems necessary, proper and just.
12
13
                                           DEMAND FOR JURY TRIAL
14
            Plaintiffs, and each of them, demands a trial by jury on all issues so triable in this civil action.
15
16
17          DATED: April 2 , 2019                           Respectfully submitted,

18
19
                                                             Robert A. Mosier, Esq.
20                                                           Arizona Bar No. 023375
                                                             rmosier@thesandersfirm.com
21
                                                             SANDERS PHILLIPS GROSSMAN
22                                                           16755 Von Karman Ave., Suite 200
                                                             Irvine, California 92630
23                                                           Telephone: 949.233.7002
                                                             Facsimile: 888.307.7697
24
25
                                                             Connor G. Sheehan*
26                                                           Texas Bar No. 24046827
                                                             csheehan@dunnsheehan.com
27                                                           DUNN SHEEHAN LLP
                                                             3400 Carlisle Street, Suite 200
28                                                           Dallas, Texas 75204
                                                             Phone: 214.866.0077

                                                              54

                      711 Al1V77EW, C,      AYAIT rill:, "%ALI Ar2re 41\171 rarLIA1U11 VI1D IITDV TD1A
     Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 59 of 77


 1                                              Fax: 214.866.0070
                                                *pro hac vice applicationforthcoming
 2
 3                                               ATTORNEYS FOR PLAINTIFFS

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 55

           1:01.41NTIFIPN COMPIAllVT FOR   nAllifACFS ANTI 111FALIND FI)R 11171V TR1A I
                                                        JEFF-EINEXISRIC--
       Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19  Page 60 of 77
                                                                         cLERtt
                                                                            Ap
                                                       . tqftt5-riers-fr
                                                                    Ps
                                                                                                 P-6*
                                                                                              A-3FILM
                                                                                      71)A. HATCH,
Person Filing: Robert A. Mosier
                                                                                      9 FR -2 Oil:
                                                                                                   ILI
Address (If not protected): 16755 Von Karmen Ave., Suite 200
City, State, Zip Code: Irvine, CA 92606                                                   FOR CLERK'S USE ONLY
Telephone: 516-741-5600
Email Address: rmosier@thesandersfirm.com
Lawyer's Bar Number: 023375
Representing 12 Self, without a Lawyer or       [8] Attorney for g Petitioner   OR ❑ Respondent




                             SUPERIOR COURT OF ARIZONA
                                IN MARICOPA COUNTY


 Meredith TaIlls, et al.
                                                                                       CV 2019-005964
                                                                    Case Number:
                             PLAINTIFF,
                                                                   CERTIFICATE OF COMPULSORY
                       VS.                                         ARBITRATION
 Pfizer Inc., et al.



                             DEFENDANT.



The undersigned certifies that the largest award sought by the complainant, including punitive

damages, but excluding interest, attorneys' fees, and coste9 / does not exceed limits set

by Local Rule for compulsory arbitration. This case Is Idi                    ubject to compulsory arbitration

as provided in Rules 72 through 77 of the Rules of Civil Procedure.

     SUBMITTED this              02       day of           April          ,   20 19


                        BY




 Superior Court of Arizona in Maricopa County                                                   CV0Of - 030617
 ALL RIGHTS RESERVED                                Page 1 of 1                               Use current version
                                                                                                   IFS FINE, CLARK
            Case
In the Superior  2:19-cv-02853-DLR
                Court                  Document 1-3 Filed 05/06/19 Page 61 of 77
                      of the State of Arizona                         -Itttit'rrtf.k*J.St CLERK
                                                                                                    BY                              DEP
In and For the County of MARICOPA
                                                                   Is Interpreter Needed? ❑       Yes

Case Number                                                        If yes, what language(s):             A. HATCH, FILED

  CV2019 005964                                                                                     19 APR -2 AM11: 15



 Plaintiff's Attorney ROBERT A. MOSIER
Attorney Bar Number 023375


Plaintiffs Name(s): (List all)            Plaintiff's Address:                         Phone #:                 Email Address:
 MEREDITH TALLIS                       2739 N LaVeme Ave., Tucson, AZ 85712             909-486-4020     BigHearts0fAZOrg@gmail.con
 ROGER WEST                            10891 E Watering Hole St., Sierra Vista, AZ 85635 602-214-8744     rogerlwest2000®yahoo.com


(List additional Plaintiffs on page two and/or attach a separate sheet).


Defendant's Name(s): (List All)
 PFIZER, INC.; PHARMACIA CORPORATION; PARKE, DAVIS & CO., WARNER LAMBERT COMPANY;
  WARNER LAMBERT COMPANY, LLC; MCKESSON SPECIALITY ARIZONA, INC.

(List additional Defendants on page two and/or attach a separate sheet)




               RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
 IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an "X" next to the discovery tier
               to which the pleadings allege the case would belong under Rule 26.2.


         Amount Claimed $ 5,000,000+                             ❑ Tier 1      ❑ Tier 2            Tier 3



                                       NATURE OF ACTION
  Place an "X" next to the one case category that most accurately describes your primary case. Any
  case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
                                         indicated above.

100 TORT MOTOR VEHICLE:
                                                                       0102 Property Damage*
0101 Non-Death/Personal Injury*                                        ❑103 Wrongful Death*
IPte .41.6 AL AA\ I   ....   A   I A                                                                        *11 IA ILL   11.A AA I Pi
               Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 62 of 77
110 TORT NON-MOTOR VEHICLE:                               E158 Quiet Title*

0111 Negligence*
                                                          0160 Forfeiture*
0112 Product Liability — Asbestos*
                                                          0175 Election Challenge
0112 Product Liability— Tobacco*                          0179 NCC-Employer Sanction Action (A.R.S. §23-212)
                                                          0180 Injunction against Workplace Harassment
0112 Product Liability — Toxic/Other*
                                                          0181Injunction against Harassment
0113 Intentional Tort*
                                                          0182 Civil Penalty
0114 Property Damage*
                                                          0186 Water Rights (Not General Stream Adjudication)*
0115 Legal Malpractice*
                                                          0187 Real Property *
0 115 Malpractice — Other professional*
0117 Premises Liability*                                  ci Special Action against Lower Courts
                                                              (See Lower Court Appeal cover sheet in Maricopa)
0118 Slander/Libel/Defamation*
                                                          0194 Immigration Enforcement Challenge
:1116 Other (Specify)                      *
                                                            (A.R.S. §§1-501, 1-502, 11-1051)

120 MEDICAL MALPRACTICE:                                  150-199 UNCLASSIFIED CIVIL:

0121 Physician M.D.*            0123 Hospital*            ❑ Administrative Review
0122 Physician D.0*             :1124 Other*                (See Lower Court Appeal cover sheet in Maricopa)
                                                          11150 Tax Appeal
130 & 197 CONTRACTS:                                         (All other tax matters must be filed in the AZ Tax
                                                             Court)
0131 Account (Open or Stated)*                            0155 Declaratory Judgment
0 132 Promissory Note*                                    E1157 Habeas Corpus
0133 Foreclosure*                                         :1184 Landlord Tenant Dispute — Other*
0138 Buyer-Plaintiff*
                                                          0190 Declaration of Factual Innocence (A.R.S. §12-771)
0139 Fraud*
                                                          0191 Declaration of Factual Improper Party Status
El i 34 Other Contract (i.e. Breach of Contract)*
                                                          0193 Vulnerable Adult (A.R.S. §46-451)*
E1135 Excess Proceeds-Sale*                               0165 Tribal Judgment
ID Construction Defects (Residential/Commercial)*         0167 Structured Settlement (A.R.S. §12-2901)
       0136 Six to Nineteen Structures*
                                                          :1169 Attorney Conservatorships (State Bar)
       E1  137 Twenty or More Structures*
                                                          0170 Unauthorized Practice of Law (State Bar)
0197 Credit Card Debt (Maricopa County Only)*
                                                          0171 Out-of-State Deposition for Foreign Jurisdiction

150-199 OTHER CIVIL CASE TYPES:                           11172 Secure Attendance of Prisoner
                                                          0173 Assurance of Discontinuance
0156 Eminent Domain/Condemnation*                         0174 In-State Deposition for Foreign Jurisdiction
0151 Eviction Actions (Forcible and Special Detainers)*   0176 Eminent Domain— Light Rail Only*
0152 Change of Name
                                                          0177 Interpleader— Automobile Only*
E1153 Transcript of Judgment                              0178 Delayed Birth Certificate (A.R.S. §36-333.03)
11154 Foreign Judgment                                    0183 Employment Dispute- Discrimination*
                                                                                              At   I,.   Pt ..I I'S   AI OS
                   Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 63 of 77

0185 Employment Dispute-Other*                                      0163 Other*
0196 Verified Rule 45.2 Petition
                                                                                         (Specify)
I:1195(a) Amendment of Marriage License
0195(b) Amendment of Birth Certificate


                                                   EMERGENCY ORDER SOUGHT


ci Temporary Restraining Order                  EI Provisional Remedy          ❑   OSC               ❑ Election Challenge
E] Employer Sanction                            El Other (Specify)


                                     COMMERCIAL COURT (Marlcooa County Only)



❑This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the
    Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the
    Court's website at:
                    httas://www.superiorcourimaricopa.govicommercial-court/.




Additional Plaintiff(s):




Additional Defendant(s):




          'Sok. ba.& ..S A   •   I     /"..ft    Aft                    .ftS                            0, %/01111.[   1.14Aadlei
                   Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 64 of 77
                 Liddy Legal Support Services
                   PO Box 2007, Phoenix, AZ 85001                                                    CLERI-c-OF THE
             63 E. Pennington St., #102, Tucson, AZ 85702                                           SUPERICR COURT
     2700 Woodlands Village Blvd., #300-420, Flagstaff, AZ 86001                                   RECEIVE' cci3 #1
                                                                                                 DOCUMENT nEPOSITORY
 Phoenix 602-297-0676, Tucson 520-628-2824, Flagstaff 928-225-7737
Client File # Talus v Pfizer                                                                       19 APR -3 A1M 4: 44
Account # OOT
Invoice     # 332345
Liddy       # 296823-1

                                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                           IN AND FOR THE COUNTY OF.MARICOPA
 MEREDITH TALUS, et al.,


                                           Plaintiff(s),                          CERTIFICATE OF SERVICE
vs                                                                               BY PRIVATE PROCESS SERVER
PFIZER, INC., et al.,                                                                 Case No. CV2019-005964

                                       Defendant(s).
                                                                                                            ORIGINAL
ENTITY/PERSON TO BE SERVED: McKesson Specialty Arizona, Inc. do Corporation Service Company, Statutory Agent

PLACE OF SERVICE:                            8825 N. 23rd Ave., Suite 100, Phoenix, AZ, 85021

DATE OF SERVICE: On the              2nd       day of      April     , 2019 at       1:31   PM           County Maricopa

        PERSONAL SERVICE                   Left a copy with a person authorized to           At this usual place of abode, I left a copy
                                           accept service.                                   with a person of suitable age and discretion
                                                                                             residing therein.

                                                      Served on Corporation Service Company, Statutory Agent, by serving Josef
Name of Person Served and Relationship/Title
                                                      Patawaran, Service of Process Coordinator, authorized to receive and accept service
                                                      of process in the State of Arizona by Corporation Service Company.
          04/02/2019          we received the following documents for service:
on
Summons 1Complaint I Certificate of Compulsory Arbitration I Civil Cover Sheet I and Plaintiffs Demand for Jury Trial




Received from Sanders Phillips Grossman LLC ,
PROCESS SERVER:         Matthew Basham #8493
The undersigned states: That I am a certified priv#           ess server         ounty of    ricopa and am an Officer of the Court.

SIGNATURE OF PROCESS SERVER:                                                                                 Date: 4/3/2019




                                                                                                   Tax ID# XX-XXXXXXX
                                                                             I declare under penalty of perjury that the foregoing is true
                                                                                      and correct and was executed on this date.
          Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 65 of 77
                                                                   Clerk of the Superior Court
                                                                         *** Electronically Filed ***
                                                                             M. Saldana, Deputy
                                                                           4/19/2019 5:10:00 PM
                                                                             Filing ID 10375541




 1 Stephen E. Oertle — 026073
   WHEELER TRIGG O'DONNELL, LLP
 2 370 17th Street, Suite 4500
   Denver, CO 80202
 3 Telephone: 303.244.1800
   Facsimile: 303.244.1879
 4 E-mail:      oertle@wtotrial.com
 5 Attorneys for Defendant McKesson Specialty
   Arizona, Inc.
 6

 7

 8

 9                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

10                            IN AND FOR THE COUNTY OF MARICOPA

11 MEREDITH TALUS; ROGER WEST,                      Case No. CV2019-005964
12              Plaintiffs,                         NOTICE OF APPEARANCE OF
                                                    STEPHEN E. OERTLE
13        vs.
                                                    Assigned to Honorable Margaret Mahoney
14 PFIZER, INC.; PHARMACIA
   CORPORATION; PARKE, DAVIS & CO.;
15 WARNER LAMBERT COMPANY;
   WARNER LAMBERT COMPANY, LLC;
16 MCKESSON    SPECIALTY ARIZONA, INC.,

17              Defendants.

18

19

20

21

22

23

24

                                         CV2019-005964
           Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 66 of 77




 1         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2         PLEASE enter the appearance of Stephen E. Oertle (Arizona State Bar No. 026073) of

 3 the law firm Wheeler Trigg O'Donnell, LLP, 370 17th Street, Suite 4500, Denver, CO 80202, as

 4 counsel on behalf of Defendant McKesson Specialty Arizona Inc. in the above-captioned matter.

 5 Mr. Oertle will now be responsible for this suit, and shall be the attorney to receive all

 6 communications from the court and other parties.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                   2
                                              CV2019-005964
          Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 67 of 77




 1 DATED: April 19, 2019
 2                                              WHEELER TRIGG O'DONNELL LLP

 3
                                        By: sl Stephen E. Oertle
 4                                          Stephen E. Oertle

 5                                          Attorneys for Defendant,
                                            McKesson Specialty Arizona Inc.
6
     ORIGINAL of the foregoing filed via TurboCourt
 7   this 19 day of April, 2019 with:
8    Clerk of the Court
     Maricopa County Superior Court
 9   201 W. Jefferson Street
     Phoenix, AZ 85003
10
     and a copy hand-delivered to
11   the Honorable Margaret Mahoney
12   COPY of the foregoing sent via U.S. Mail
     this 19"' day of April, 2019 to:
13
     Robert A. Mosier
14   SANDERS PHILLIPS GROSSMAN
     16755 Von Karman Ave., Suite 200
15
     Irvine, California 92630
16   Email: rinosier@thesandersfirm,com

17   Connor G. Sheehan (pro hac vice forthcoming)
     DUNN SHEEHAN LLP
18
     3400 Carlisle Street, Suite 200
19   Dallas, Texas 75204
     Email: csheehan@dunnsheehan.com
20
     Attorneys for Plaintiffs
21
22
23
24
25
26
                                               2
                                          CV2019-005964
          Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 68 of 77
                                                                   Clerk of the Superior Court
                                                                         *** Electronically Filed ***
                                                                             M. Saldana, Deputy
                                                                           4/19/2019 5:18:00 PM
                                                                             Filing ID 10375595




 1 Stephen E. Oertle — 026073
   WHEELER TRIGG O'DONNELL, LLP
 2 370 17th Street, Suite 4500
   Denver, CO 80202
 3 Telephone: 303.244.1800
   Facsimile: 303.244.1879
 4 E-mail:      oertle@wtotrial.corn
 5 Attorneys for Defendant McKesson Specialty
   Arizona, Inc.
 6

 7

 8

 9                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

10                            IN AND FOR THE COUNTY OF MARICOPA

11   MEREDITH TALUS; ROGER WEST,                    Case No. CV2019-005964
12              Plaintiffs,                         DEFENDANT MCKESSON
                                                    SPECIALTY ARIZONA INC.'S
13        vs.                                       UNOPPOSED MOTION
                                                    FOR EXTENSION OF TIME TO FILE
14 PFIZER, INC.; PHARMACIA                          ANSWER OR OTHER RESPONSIVE
   CORPORATION; PARKE, DAVIS & CO.;                 PLEADING
15 WARNER LAMBERT COMPANY;
   WARNER LAMBERT COMPANY, LLC;                     Assigned to Honorable Margaret Mahoney
16 MCKESSON    SPECIALTY ARIZONA, INC.,

17              Defendants.

18

19

20

21

22

23
24

                                         CV2019-005964
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 69 of 77




 1          Defendant McKesson Specialty Arizona Inc. ("McKesson") respectfully moves the Court to

 2   extend by two weeks the deadline to answer or otherwise respond to Plaintiffs' Complaint from April
 3   22, 2019, to May 6, 2019. In support of this motion, McKesson relies on the memorandum of reasons
 4
     submitted in support of this motion.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                    2
                                               CV2019-005964
          Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 70 of 77




 1 DA'Z'ED: April 19, 2019
 2                                              WHEELER TRIGG O'DONNELL LLP

 3
                                        By: ,s/ Stephen E. Oertle
 4                                          Stephen E. Oertle

 5                                              Attorneys for Defendant,
                                                McKesson Specialty Arizona Inc.
 6
     ORIGINAL of the foregoing filed via TurboCourt
 7   this 19 day of April, 2019 with:
 8   Clerk of the Court
     Maricopa County Superior Court
 9   201 W. Jefferson Street
     Phoenix, AZ 85003
10
     and a copy hand-delivered to
11   the Honorable Margaret Mahoney
12   COPY of the foregoing sent via U.S. Mail
     this 19th day of April, 2019 to:
13
     Robert A. Mosier
14   SANDERS PHILLIPS GROSSMAN
     16755 Von Karman Ave., Suite 200
15
     Irvine, California 92630
16   Email: rmosier@thesandersfirm,com

17   Connor G. Sheehan (pro hoe vice forthcoming)
     DUNN SHEEHAN LLP
18
     3400 Carlisle Street, Suite 200
19   Dallas, Texas 75204
     Email: csheehan@dunnsheehan.com
20
     Attorneys for Plaintiffs
21
22
23
24
25
26
                                               2
                                          CV2019-005964
          Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 71 of 77




 1 Stephen E. Oertle — 026073
   WHEELER TRIGG O'DONNELL, LLP
 2 370 17th Street, Suite 4500
   Denver, CO 80202
 3 Telephone: 303.244.1800
   Facsimile: 303.244.1879
 4 E-mail:      oertle@wtotrial.com
 5 Attorneys for Defendant McKesson Specialty
   Arizona, Inc.
 6

 7

 8

 9                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

10                            IN AND FOR THE COUNTY OF MARICOPA

11 MEREDITH TALLIS; ROGER WEST,                  Case No. CV2019-005964
12              Plaintiffs,                      MEMORANDUM IN SUPPORT OF
                                                 DEFENDANT MCKESSON
13        vs.                                    SPECIALTY ARIZONA INC.'S
                                                 UNOPPOSED MOTION
14 PFIZER, INC.; PHARMACIA                       FOR EXTENSION OF TIME TO FILE
   CORPORATION; PARKE, DAVIS & CO.;              ANSWER OR OTHER RESPONSIVE
15 WARNER LAMBERT COMPANY;                       PLEADING
   WARNER LAMBERT COMPANY, LLC;
16 MCKESSON    SPECIALTY ARIZONA, INC.,          Assigned to Honorable Margaret Mahoney

17              Defendants.

18

19

20

21

22

23

24

                                        CV2019-005964
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 72 of 77




 1          Defendant McKesson Specialty Arizona Inc. ("McKesson") respectfully moves this Court for a

 2   two-week extension of time in which to answer or otherwise respond to Plaintiffs' complaint.
 3                                      CERTIFICATE OF CONFERRAL
 4
            Counsel for McKesson has conferred with Plaintiffs' counsel, and Plaintiffs do not oppose the
 5
     relief requested in this motion.
 6
                                             UNOPPOSED MOTION
 7
            1.      Plaintiffs filed their complaint on April 2, 2019.
 8
            2.      Plaintiffs served McKesson with the complaint on April 2, 2019.
 9

10          3.      An answer or other response is currently due on April 22, 2019.

11          4.      McKesson needs additional time to analyze the allegations in the complaint, to

12   investigate its allegations, and to prepare an answer or other responsive pleading.

13          5.      Accordingly, McKesson requests a two-week extension of time, up to and including May
14
     6, 2019, in which to respond to the complaint.
15
            6.      No party will be prejudiced by the relief requested in this motion.
16
            7.      Opposing counsel has consented to the requested extension.
17
                                                  CONCLUSION
18
            WHEREFORE, McKesson respectfully requests that the Court extend its time to answer or
19
     otherwise respond to Plaintiffs' complaint up to and including May 6, 2019.
20

21

22

23

24

25

26
                                                      2
                                                 CV2019-005964
          Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 73 of 77




 1 DA.' ED: April 19, 2019
 2                                               WHEELER TRIGG O'DONNELL LLP

 3
                                         By: sl Stephen E. Oertle
 4                                           Stephen E. Oertle

 5                                           Attorneys for Defendant,
                                             McKesson Specialty Arizona Inc.
 6
 7   ORIGINAL of the foregoing filed via TurboCourt
     this 19 day of April, 2019 with:
 8   Clerk of the Court
     Maricopa County Superior Court
 9   201 W. Jefferson Street
     Phoenix, AZ 85003
10
     and a copy hand-delivered to
11   the Honorable Margaret Mahoney
12   COPY kof the foregoing sent via U.S. Mail
     this 19th day of April, 2019 to:
13
     Robert A. Mosier
14   SANDERS PHILLIPS GROSSMAN
     16755 Von Karman Ave., Suite 200
15
     Irvine, California 92630
16   Email: rmosier@thesandersfirm,com

17   Connor G. Sheehan (pro hae vice forthcoming)
     DUNN SHEEHAN LLP
18
     3400 Carlisle Street, Suite 200
19   Dallas, Texas 75204
     Email: csheehan@dunnsheehan.com
20
     Attorneys for Plaintiffs
21
22
23
24
25
26
                                                2
                                           CV2019-005964
                                                   Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 74     of the Superior Court
                                                                                                              of 77
                                                                                                            Clerk
                                                                                                                  * ** Electronically Filed * * *
                                     Person Filing: Stephen E Oertle                                                    M. Cain, Deputy
                                     Address: Wheeler Trigg O'donnell                                                4/24/2019 1:18:04 PM
                                                                                                                       Filing ID 10387915
                                          370 17th Street, Suite 4500
                                          Denver, CO 80202
                                     Telephone Number: (303) 244-1959
                                     Bar Number: 026073, Issuing State AZ


                                                        IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                              IN AND FOR THE COUNTY OF MARICOPA
                                    Tallis, Et.Al. Vs. Pfizer Inc, Et.Al.                     CREDIT MEMO
                                                                                              Case Number: CV2019-005964
                                                                                              Form Set #3361106


                                    RECEIVED FROM:          Stephen E Oertle
                                    PAYMENT FOR:            Defendant McKesson Specialty Arizona Inc.



                                    PAYMENT IS FOR THE FOLLOWING:
                                            [X] 105 First Appearance Filing Fee


                                    AMOUNT OF DEPOSIT:               $245.00
                                    HOW PAID:
                                            [X] EFILED
AZturboCourtgov Form Set #3361106
        CaseModifications
Gr nted with 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 75Clerk
                                                                    of 77
                                                                        of the Superior Court
     ***See eSignature page***                                                     *** Electronically Filed ***
                                                                                       D. Arrieta, Deputy
                                                                                     4/29/2019 8:00:00 AM
                                                                                       Filing ID 10397042




 1
 2                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

 3                                IN AND FOR THE COUNTY OF MARICOPA

 4 MEREDITH TALLIS; ROGER WEST,                            Case No. CV2019-005964

 5                  Plaintiffs,                            ORDER GRANTING DEFENDANT
                                                           MCKESSON SPECIALTY ARIZONA
 6          vs.                                            INC.'S UNOPPOSED MOTION
                                                           FOR EXTENSION OF TIME TO FILE
 7 PFIZER, INC.; PHARMACIA                                 ANSWER OR OTHER RESPONSIVE
   CORPORATION; PARKE, DAVIS & CO.;                        PLEADING
 8 WARNER LAMBERT COMPANY;
   WARNER LAMBERT COMPANY, LLC;                            Assigned to Honorable Margaret Mahoney
 9 MCKESSON   SPECIALTY ARIZONA, INC.,

10                  Defendants.

11

12          THIS MATTER coming before the Court on Defendant McKesson Specialty Arizona Inc.'s

13 Unopposed Motion for Extension of Time to File Answer or Other Responsive Pleading, and the Court

14 having reviewed the Motion and being otherwise duly advised in the premises, it is hereby
            ORDERED AND ADJUDGED that:
15
            The Motion is GRANTED. McKesson Specialty Arizona Inc. may respond to Plaintiffs'
16
     Amended Complaint at any time up to and including May 6, 2019.
17

18
            DATED this            day of                 , 2019.
19

20

21                                                     Honorable Margaret R. Mahoney

22

23

24

25

26
                                               CV2019-005964
       Case 2:19-cv-02853-DLR       Document 1-3 Filed 05/06/19 Page 76 of 77
eSignature Page 1 of 1
                     Filing ID: 10397042 Case Number: CV2019-005964
                                 Original Filing ID: 10375595

Granted with Modifications




                                                        /S/ Margaret Mahoney Date: 4/26/2019
                                                        Judicial Officer of Superior Court
            Case 2:19-cv-02853-DLR Document 1-3 Filed 05/06/19 Page 77 of 77

                                     ENDORSEMENT PAGE
CASE NUMBER: CV2019-005964                  SIGNATURE DATE: 4/26/2019
E-FILING ID #: 10397042                      FILED DATE: 4/29/2019 8:00:00 AM


   ROBERT A MOSIER




   STEPHEN E OERTLE




   PARKE DAVIS & CO
   235 E 42ND ST NEW YORK NY 10017




   PFIZER INC
   235 E 42ND ST NEW YORK NY 10017




   PHARMACIA CORPORATION
   100 ROUTE 206 NORTH PEAPACK NJ 07977




   WARNER LAMBERT COMPANY
   235E 42ND ST NEW YORK NY 10017




   WARNER LAMBERT COMPANY L L C
   235 E 42ND ST NEW YORK NY 10017
